OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:November 30 Date of reporting period:July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Meeting Date Range: 01-Jul-2013 To 30-Jun-2014 All Accounts VODAFONE GROUP PLC Security: 92857W209 Meeting Type: Annual Ticker: VOD Meeting Date: 23-Jul-2013 ISIN US92857W2098 Vote Deadline Date: 12-Jul-2013 Agenda Management Total Ballot Shares: Last Vote Date: 09-Jul-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO RECEIVE THE COMPANY'S ACCOUNTS AND REPORTS OF THE DIRECTORS AND THE AUDITOR FOR THE YEAR ENDED 31 MARCH 2013 For None 0 0 0 2 TO RE-ELECT GERARD KLEISTERLEE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) For None 0 0 0 3 TO RE-ELECT VITTORIO COLAO AS A DIRECTOR For None 0 0 0 4 TO RE-ELECT ANDY HALFORD AS A DIRECTOR For None 0 0 0 5 TO RE-ELECT STEPHEN PUSEY AS A DIRECTOR For None 0 0 0 6 TO RE-ELECT RENEE JAMES AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) For None 0 0 0 7 TO RE-ELECT ALAN JEBSON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) For None 0 0 0 8 TO RE-ELECT SAMUEL JONAH AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) For None 0 0 0 9 TO ELECT OMID KORDESTANI AS A DIRECTOR For None 0 0 0 10 TO RE-ELECT NICK LAND AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) For None 0 0 0 11 TO RE-ELECT ANNE LAUVERGEON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) For None 0 0 0 12 TO RE-ELECT LUC VANDEVELDE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE AND MEMBER OF THE REMUNERATION COMMITTEE) For None 0 0 0 13 TO RE-ELECT ANTHONY WATSON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE AND MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) For None 0 0 0 14 TO RE-ELECT PHILIP YEA AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE AND MEMBER OF THE REMUNERATION COMMITTEE) For None 0 0 0 15 TO APPROVE A FINAL DIVIDEND OF 6.92 PENCE PER ORDINARY SHARE For None 0 0 0 16 TO APPROVE THE REMUNERATION REPORT OF THE BOARD FOR THE YEAR ENDED 31 MARCH 2013 For None 0 0 0 17 TO RE-APPOINT DELOITTE LLP AS AUDITOR For None 0 0 0 18 TO AUTHORISE THE AUDIT AND RISK COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITOR For None 0 0 0 19 TO AUTHORISE THE DIRECTORS TO ALLOT SHARES For None 0 0 0 20 TO AUTHORISE THE DIRECTORS TO DIS- APPLY PRE-EMPTION RIGHTS For None 0 0 0 21 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES (SECTION 701, COMPANIES ACT 2006) For None 0 0 0 22 TO AUTHORISE POLITICAL DONATIONS AND EXPENDITURE For None 0 0 0 23 TO AUTHORISE THE CALLING OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING ON NOT LESS THAN 14 CLEAR DAYS' NOTICE For None 0 0 0 NATIONAL GRID PLC Security: Meeting Type: Annual Ticker: NGG Meeting Date: 29-Jul-2013 ISIN US6362743006 Vote Deadline Date: 19-Jul-2013 Agenda Management Total Ballot Shares: Last Vote Date: 09-Jul-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO RECEIVE THE ANNUAL REPORT AND ACCOUNTS For None 0 0 0 2 TO DECLARE A FINAL DIVIDEND For None 0 0 0 3 TO RE-ELECT SIR PETER GERSHON For None 0 0 0 4 TO RE-ELECT STEVE HOLLIDAY For None 0 0 0 5 TO RE-ELECT ANDREW BONFIELD For None 0 0 0 6 TO RE-ELECT TOM KING For None 0 0 0 7 TO RE-ELECT NICK WINSER For None 0 0 0 8 TO RE-ELECT PHILIP AIKEN For None 0 0 0 9 TO RE-ELECT NORA MEAD BROWNELL For None 0 0 0 10 TO ELECT JONATHAN DAWSON For None 0 0 0 11 TO RE-ELECT PAUL GOLBY For None 0 0 0 12 TO RE-ELECT RUTH KELLY For None 0 0 0 13 TO RE-ELECT MARIA RICHTER For None 0 0 0 14 TO ELECT MARK WILLIAMSON For None 0 0 0 15 TO REAPPOINT THE AUDITORS PRICEWATERHOUSECOOPERS LLP For None 0 0 0 16 TO AUTHORISE THE DIRECTORS TO SET THE AUDITORS' REMUNERATION For None 0 0 0 17 TO APPROVE THE DIRECTORS' REMUNERATION REPORT For None 0 0 0 18 TO AUTHORISE THE DIRECTORS TO ALLOT ORDINARY SHARES For None 0 0 0 19 TO DISAPPLY PRE-EMPTION RIGHTS For None 0 0 0 20 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN ORDINARY SHARES For None 0 0 0 21 TO AUTHORISE THE DIRECTORS TO HOLD GENERAL MEETINGS ON 14 CLEAR DAYS' NOTICE For None 0 0 0 ENTERPRISE PRODUCTS PARTNERS L.P. Security: Meeting Type: Special Ticker: EPD Meeting Date: 30-Sep-2013 ISIN US2937921078 Vote Deadline Date: 27-Sep-2013 Agenda Management Total Ballot Shares: Last Vote Date: 09-Sep-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2-TERM INCENTIVE PLAN. For None 0 0 0 2 PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EPD UNIT PURCHASE PLAN. For None 0 0 0 OIL CO LUKOIL Security: Meeting Type: Special Ticker: LUKOY Meeting Date: 30-Sep-2013 ISIN US6778621044 Vote Deadline Date: 13-Sep-2013 Agenda Management Total Ballot Shares: Last Vote Date: 09-Sep-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ON THE PAYMENT (DECLARATION) OF DIVIDENDS BASED ON THE RESULTS OF THE FIRST HALF OF THE 2, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For None 0 0 0 2 TO APPROVE AMENDMENTS TO THE CHARTER OF OPEN JOINT STOCK COMPANY "OIL COMPANY "LUKOIL", PURSUANT TO THE APPENDIX TO BALLOT NO.2. For None 0 0 0 3 TO APPROVE AMENDMENTS TO THE REGULATIONS ON THE BOARD OF DIRECTORS OF OAO "LUKOIL", PURSUANT TO THE APPENDIX TO BALLOT NO.3. For None 0 0 0 THE MOSAIC COMPANY Security: 61945C103 Meeting Type: Annual Ticker: MOS Meeting Date: 03-Oct-2013 ISIN US61945C1036 Vote Deadline Date: 02-Oct-2013 Agenda Management Total Ballot Shares: Last Vote Date: 09-Sep-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: TIMOTHY S. GITZEL For None 0 0 0 2 ELECTION OF DIRECTOR: WILLIAM R. GRABER For None 0 0 0 3 ELECTION OF DIRECTOR: EMERY N. KOENIG For None 0 0 0 4 ELECTION OF DIRECTOR: DAVID T. SEATON For None 0 0 0 5 RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT ITS FINANCIAL STATEMENTS AS OF AND FOR THE SEVEN-MONTH PERIOD ENDING DECEMBER 31, 2, 2013. For None 0 0 0 6 A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. For None 0 0 0 PLAINS ALL AMERICAN PIPELINE, L.P. Security: Meeting Type: Special Ticker: PAA Meeting Date: 19-Nov-2013 ISIN US7265031051 Vote Deadline Date: 18-Nov-2013 Agenda Management Total Ballot Shares: Last Vote Date: 16-Oct-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 PROPOSAL TO APPROVE THE PLAINS ALL AMERICAN 2013 LONG-TERM INCENTIVE PLAN. For None 0 0 0 2 PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING TO A LATER DATE OR DATES, IF DEEMED NECESSARY OR APPROPRIATE BY OUR GENERAL PARTNER, TO SOLICIT ADDITIONAL PROXIES. For None 0 0 0 SASOL LIMITED Security: Meeting Type: Annual Ticker: SSL Meeting Date: 22-Nov-2013 ISIN US8038663006 Vote Deadline Date: 15-Nov-2013 Agenda Management Total Ballot Shares: Last Vote Date: 11-Nov-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR, RETIRING IN TERMS OF CLAUSE 22.2.1 OF THE COMPANY'S MEMORANDUM OF INCORPORATION: VN FAKUDE For None 0 0 0 2 ELECTION OF DIRECTOR, RETIRING IN TERMS OF CLAUSE 22.2.1 OF THE COMPANY'S MEMORANDUM OF INCORPORATION: MSV GANTSHO For None 0 0 0 3 ELECTION OF DIRECTOR, RETIRING IN TERMS OF CLAUSE 22.2.1 OF THE COMPANY'S MEMORANDUM OF INCORPORATION: IN MKHIZE For None 0 0 0 4 ELECTION OF DIRECTOR, RETIRING IN TERMS OF CLAUSE 22.2.1 OF THE COMPANY'S MEMORANDUM OF INCORPORATION: MJN NJEKE For None 0 0 0 5 ELECTION OF DIRECTOR, APPOINTED BY THE BOARD IN TERMS OF CLAUSE 22.4.1 OF THE COMPANY'S MEMORANDUM OF INCORPORATION: P VICTOR For None 0 0 0 6 TO APPOINT PRICEWATERHOUSECOOPERS INC TO ACT AS INDEPENDENT AUDITORS OF THE COMPANY UNTIL THE NEXT ANNUAL GENERAL MEETING. For None 0 0 0 7 ELECTION OF THE MEMBER OF THE AUDIT COMMITTEE: C BEGGS For None 0 0 0 8 ELECTION OF THE MEMBER OF THE AUDIT COMMITTEE: IN MKHIZE (SUBJECT TO HER BEING RE-ELECTED AS A DIRECTOR) For None 0 0 0 9 ELECTION OF THE MEMBER OF THE AUDIT COMMITTEE: MJN NJEKE (SUBJECT TO HIS BEING RE-ELECTED AS A DIRECTOR) For None 0 0 0 10 ELECTION OF THE MEMBER OF THE AUDIT COMMITTEE: S WESTWELL For None 0 0 0 11 ADVISORY ENDORSEMENT - TO ENDORSE, ON A NON-BINDING ADVISORY BASIS, THE COMPANY'S REMUNERATION POLICY. For None 0 0 0 12 TO APPROVE THE REMUNERATION PAYABLE TO NON-EXECUTIVE DIRECTORS OF COMPANY, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For None 0 0 0 13 AUTHORISE BOARD TO APPROVE GENERAL REPURCHASE OR PURCHASE OF ANY OF COMPANY'S ORDINARY SHARES AND/OR SASOL BEE ORDINARY SHARES. For None 0 0 0 14 AUTHORISE BOARD TO APPROVE PURCHASE BY THE COMPANY OF ITS ISSUED SHARES, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For None 0 0 0 CNOOC LIMITED Security: Meeting Type: Special Ticker: CEO Meeting Date: 27-Nov-2013 ISIN US1261321095 Vote Deadline Date: 21-Nov-2013 Agenda Management Total Ballot Shares: Last Vote Date: 11-Nov-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO APPROVE THE NON-EXEMPT CONTINUING CONNECTED TRANSACTIONS For Abstain 0 0 0 2 TO APPROVE THE PROPOSED CAPS FOR EACH CATEGORY OF THE NON-EXEMPT CONTINUING CONNECTED TRANSACTIONS For Abstain 0 0 0 NAVIOS MARITIME PARTNERS L.P. Security: Y62267102 Meeting Type: Annual Ticker: NMM Meeting Date: 04-Dec-2013 ISIN MHY622671029 Vote Deadline Date: 03-Dec-2013 Agenda Management Total Ballot Shares: Last Vote Date: 06-Nov-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None DIMITRIS P. GKOURAS 0 0 0 2 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For None 0 0 0 GRUPO AEROPORTUARIO DEL SURESTE SA DE CV Security: 40051E202 Meeting Type: Annual Ticker: ASR Meeting Date: 19-Dec-2013 ISIN US40051E2028 Vote Deadline Date: 12-Dec-2013 Agenda Management Total Ballot Shares: Last Vote Date: 09-Dec-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 PRESENTATION AND, IF APPLICABLE, APPROVAL OF THE FOLLOWING: PROPOSAL BY THE BOARD OF DIRECTORS TO PAY A DIVIDEND IN CASH FROM ACCUMULATED RETAINED EARNINGS IN THE AMOUNT OF $4.40 (FOUR PESOS AND FORTY CENTS MEXICAN LEGAL TENDER) FOR EACH OF THE ORDINARY "B" AND "BB" SERIES SHARES. RESOLUTIONS THEREON. None None 0 0 0 GUANGSHEN RAILWAY COMPANY LIMITED Security: 40065W107 Meeting Type: Special Ticker: GSH Meeting Date: 19-Dec-2013 ISIN US40065W1071 Vote Deadline Date: 12-Dec-2013 Agenda Management Total Ballot Shares: Last Vote Date: 03-Dec-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO APPROVE THE FRAMEWORK COMPREHENSIVE SERVICES AGREEMENT DATED 18 OCTOBER 2(GROUP) COMPANY (THE "FRAMEWORK COMPREHENSIVE SERVICES AGREEMENT"), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT For Abstain 0 0 0 ECOPETROL S A Security: Meeting Type: Special Ticker: EC Meeting Date: 23-Jan-2014 ISIN US2791581091 Vote Deadline Date: 17-Jan-2014 Agenda Management Total Ballot Shares: Last Vote Date: 14-Jan-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVAL OF THE AGENDA For Abstain 0 0 0 2 APPOINTMENT OF THE PRESIDENT FOR THE MEETING For Abstain 0 0 0 3 APPOINTMENT OF THE COMMISSION IN CHARGE OF SCRUTINIZING ELECTIONS AND POLLING For Abstain 0 0 0 4 APPOINTMENT OF THE COMMISSION IN CHARGE OF REVIEWING AND APPROVING THE MINUTES OF THE MEETING For Abstain 0 0 0 5 ELECTION OF THE BOARD OF DIRECTORS For Abstain 0 0 0 MONSANTO COMPANY Security: 61166W101 Meeting Type: Annual Ticker: MON Meeting Date: 28-Jan-2014 ISIN US61166W1018 Vote Deadline Date: 27-Jan-2014 Agenda Management Total Ballot Shares: Last Vote Date: 19-Dec-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: GREGORY H. BOYCE For None 0 0 0 2 ELECTION OF DIRECTOR: LAURA K. IPSEN For None 0 0 0 3 ELECTION OF DIRECTOR: WILLIAM U. PARFET For None 0 0 0 4 ELECTION OF DIRECTOR: GEORGE H. POSTE, PH.D., D.V.M. For None 0 0 0 5 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. For None 0 0 0 6 ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. For None 0 0 0 7 SHAREOWNER PROPOSAL REQUESTING A REPORT RELATED TO LABELING OF FOOD PRODUCED WITH GENETIC ENGINEERING. Against None 0 0 0 8 SHAREOWNER PROPOSAL REQUESTING A REPORT ON CERTAIN MATTERS RELATED TO GMO PRODUCTS. Against None 0 0 0 SEASPAN CORPORATION Security: Y75638109 Meeting Type: Special Ticker: SSW Meeting Date: 28-Jan-2014 ISIN MHY756381098 Vote Deadline Date: 27-Jan-2014 Agenda Management Total Ballot Shares: Last Vote Date: 10-Jan-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ADOPTION OF AN AMENDMENT TO SEASPAN CORPORATION'S AMENDED AND RESTATED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED PREFERRED SHARES FROM 65,000,,000,000, WITH A CORRESPONDING INCREASE IN THE NUMBER OF AUTHORIZED SHARES OF CAPITAL STOCK FROM 290,000,,000,100. For None 0 0 0 2 ADOPTION OF AN AMENDMENT TO SEASPAN CORPORATION'S AMENDED AND RESTATED ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS OF SEASPAN CORPORATION AND PROVIDE FOR THE ANNUAL ELECTION OF THE MEMBERS OF THE BOARD OF DIRECTORS. For None 0 0 0 VODAFONE GROUP PLC Security: 92857W209 Meeting Type: Special Ticker: VOD Meeting Date: 28-Jan-2014 ISIN US92857W2098 Vote Deadline Date: 21-Jan-2014 Agenda Management Total Ballot Shares: Last Vote Date: 19-Dec-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 FOR THE COURT MEETING SCHEME. For None 0 0 0 2 TO APPROVE THE VERIZON WIRELESS TRANSACTION AND THE VODAFONE ITALY TRANSACTION. For None 0 0 0 3 TO APPROVE THE NEW ARTICLES OF ASSOCIATION, THE CAPITAL REDUCTIONS, THE RETURN OF VALUE AND THE SHARE CONSOLIDATION AND CERTAIN RELATED MATTERS PURSUANT TO THE SCHEME. For None 0 0 0 4 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES. For None 0 0 0 5 TO AUTHORISE THE DIRECTORS TO TAKE ALL NECESSARY AND APPROPRIATE ACTIONS IN RELATION TO RESOLUTIONS 1-3. For None 0 0 0 ROCK-TENN COMPANY Security: Meeting Type: Annual Ticker: RKT Meeting Date: 31-Jan-2014 ISIN US7727392075 Vote Deadline Date: 30-Jan-2014 Agenda Management Total Ballot Shares: Last Vote Date: 19-Dec-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None JENNY A. HOURIHAN 0 0 0 STEVEN C. VOORHEES 0 0 0 J. POWELL BROWN 0 0 0 ROBERT M. CHAPMAN 0 0 0 TERRELL K. CREWS 0 0 0 RUSSELL M. CURREY 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP TO SERVE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ROCK-TENN COMPANY. For None 0 0 0 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For None 0 0 0 4 THE APPROVAL OF RESTATED AND AMENDED ARTICLES OF INCORPORATION FOR ROCK-TENN COMPANY TO PROVIDE THAT ALL DIRECTORS ELECTED AT OR AFTER OUR ANNUAL MEETING OF SHAREHOLDERS HELD IN 2-TENN COMPANY'S ARTICLES OF INCORPORATION. For None 0 0 0 DEERE & COMPANY Security: Meeting Type: Annual Ticker: DE Meeting Date: 26-Feb-2014 ISIN US2441991054 Vote Deadline Date: 25-Feb-2014 Agenda Management Total Ballot Shares: Last Vote Date: 14-Jan-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: SAMUEL R. ALLEN For None 0 0 0 2 ELECTION OF DIRECTOR: CRANDALL C. BOWLES For None 0 0 0 3 ELECTION OF DIRECTOR: VANCE D. COFFMAN For None 0 0 0 4 ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. For None 0 0 0 5 ELECTION OF DIRECTOR: DIPAK C. JAIN For None 0 0 0 6 ELECTION OF DIRECTOR: CLAYTON M. JONES For None 0 0 0 7 ELECTION OF DIRECTOR: JOACHIM MILBERG For None 0 0 0 8 ELECTION OF DIRECTOR: RICHARD B. MYERS For None 0 0 0 9 ELECTION OF DIRECTOR: GREGORY R. PAGE For None 0 0 0 10 ELECTION OF DIRECTOR: THOMAS H. PATRICK For None 0 0 0 11 ELECTION OF DIRECTOR: SHERRY M. SMITH For None 0 0 0 12 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For None 0 0 0 13 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS DEERE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. For None 0 0 0 ECOPETROL S A Security: Meeting Type: Annual Ticker: EC Meeting Date: 26-Mar-2014 ISIN US2791581091 Vote Deadline Date: 21-Mar-2014 Agenda Management Total Ballot Shares: Last Vote Date: 18-Mar-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVAL OF THE AGENDA For Abstain 0 0 0 2 APPOINTMENT OF THE MEETING'S PRESIDENT For Abstain 0 0 0 3 APPOINTMENT OF THE COMMISSION IN CHARGE OF SCRUTINIZING ELECTIONS AND POLLING For Abstain 0 0 0 4 APPOINTMENT OF THE COMMISSION IN CHARGE OF REVIEWING AND APPROVING THE MINUTES OF THE MEETING For Abstain 0 0 0 5 APPROVAL OF REPORTS PRESENTED BY THE MANAGEMENT, AND THE EXTERNAL AUDITOR AND APPROVAL OF FINANCIAL STATEMENTS For Abstain 0 0 0 6 APPROVAL OF PROPOSAL FOR DIVIDEND DISTRIBUTION For Abstain 0 0 0 7 ELECTION OF THE EXTERNAL AUDITOR AND ASSIGNMENT OF REMUNERATION For Abstain 0 0 0 8 ELECTION OF THE BOARD OF DIRECTORS For Abstain 0 0 0 BRF S.A. Security: 10552T107 Meeting Type: Special Ticker: BRFS Meeting Date: 03-Apr-2014 ISIN US10552T1079 Vote Deadline Date: 31-Mar-2014 Agenda Management Total Ballot Shares: Last Vote Date: 26-Mar-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 AMEND THE CORPORATE BYLAWS TO (I) ADD LANGUAGE TO ITEM "D" AND TO INCLUDE ITEM "I" IN ARTICLE 3, SOLE PARAGRAPH; (II) ADAPT THE WORDING OF ARTICLE 18, ITEM 11, OF ARTICLE 26 AND INCLUDE ARTICLE 27 IN CONNECTION WITH THE ESTABLISHMENT OF THE STATUTORY AUDIT COMMITTEE; (III) ADAPT THE WORDING OF ARTICLE 20, CAPTION SENTENCE AND PARAGRAPH 3; OF ARTICLE 21, ITEMS 1, 2 AND 3; AND OF ARTICLE 23 AND 24 AND ITS SUB- PARAGRAPHS; (IV) RENUMBER THE CHAPTERS AND ARTICLES. For None 0 0 0 2 TO EXAMINE AND VOTE ON THE MANAGEMENT REPORT, FINANCIAL STATEMENTS AND OTHER DOCUMENTS WITH RESPECT TO THE FISCAL YEAR ENDED DECEMBER 31, 2(ATTACHMENT 9-1-II, PURSUANT TO CVM INSTRUCTION 481). For None 0 0 0 3 TO RATIFY THE DISTRIBUTION OF REMUNERATION TO THE SHAREHOLDERS, PURSUANT TO THE DECISION BY THE BOARD OF DIRECTORS, IN THE AMOUNT OF R$724,018,821.80 (SEVEN HUNDRED AND TWENTY-FOUR MILLION, EIGHTEEN THOUSAND, EIGHT HUNDRED AND TWENTY- ONE REAIS AND EIGHTY CENTS), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For None 0 0 0 4 TO ELECT THE MEMBERS OF THE FISCAL COUNCIL: ATTILIO GUASPARI(EFFECTIVE MEMBER) For None 0 0 0 5 TO ELECT THE MEMBERS OF THE FISCAL COUNCIL: SUSANA HANNA STIPHAN JABRA(EFFECTIVE MEMBER) For None 0 0 0 6 TO ELECT THE MEMBERS OF THE FISCAL COUNCIL: DECIO MAGNO ANDRADE STOCHIERO(EFFECTIVE MEMBER) For None 0 0 0 7 TO ELECT THE MEMBERS OF THE FISCAL COUNCIL: AGENOR AZEVEDO DOS SANTOS (ALTERNATE MEMBER) For None 0 0 0 8 TO ELECT THE MEMBERS OF THE FISCAL COUNCIL: PAOLA ROCHA FERREIRA(ALTERNATE MEMBER) For None 0 0 0 9 TO ELECT THE MEMBERS OF THE FISCAL COUNCIL: TARCISIO LUIZ SILVA FONTENELE(ALTERNATE MEMBER) For None 0 0 0 10 TO RATIFY THE DECISION TAKEN AT THE MEETING OF THE BOARD OF DIRECTORS OF 11.14.13, WHICH ELECTED A MEMBER OF THE BOARD OF DIRECTORS, MR. SIMON CHENG AND THE DECISION AT THE BOARD OF DIRECTORS OF 02.27.14, WHERE COUNCILOR SIMON CHENG CALLS HIS RESIGNS, HAVING BEEN REPLACED BY THE BOARD APPOINTED MR. EDUARDO MUFAREJ. For None 0 0 0 11 TO APPROVE THE TOTAL, ANNUAL AND AGGREGATE COMPENSATION FOR THE MEMBERS OF THE MANAGEMENT OF THE BRF COMPANIES IN THE AMOUNT OF UP TO R$60 MILLION, INCLUDING ADDITIONAL COMPENSATION IN DECEMBER 2, ANNUAL AND AGGREGATE AMOUNT OF THE COMPENSATION (ATTACHMENT V PURSUANT TO ARTICLE 12 OF CVM INSTRUCTION 481). For None 0 0 0 12 TO APPROVE THE AMENDMENTS TO THE STOCK OPTION PLAN (ATTACHMENT VI PURSUANT TO ARTICLE 13 OF CVM INSTRUCTION 481). For None 0 0 0 13 TO APPROVE THE STOCK OPTIONS PERFORMANCE PLAN (ATTACHMENT VII PURSUANT TO ARTICLE 13 OF CVM INSTRUCTION 481). For None 0 0 0 NESTLE S.A. Security: Meeting Type: Annual Ticker: NSRGY Meeting Date: 10-Apr-2014 ISIN US6410694060 Vote Deadline Date: 02-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 18-Mar-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NESTLE S.A. AND THE CONSOLIDATED FINANCIAL STATEMENTS OF THE NESTLE GROUP FOR 2013 For None 0 0 0 2 ACCEPTANCE OF THE COMPENSATION REPORT 2013 (ADVISORY VOTE) For None 0 0 0 3 RELEASE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND OF THE MANAGEMENT For None 0 0 0 4 APPROPRIATION OF PROFITS RESULTING FROM THE BALANCE SHEET OF NESTLE S.A. (PROPOSED DIVIDEND) FOR THE FINANCIAL YEAR 2013 For None 0 0 0 5 REVISION OF THE ARTICLES OF ASSOCIATION ADAPTATION TO NEW SWISS COMPANY LAW For None 0 0 0 6 RE-ELECTIONS TO THE BOARD OF DIRECTORS: MR. PETER BRABECK- LETMATHE For None 0 0 0 7 RE-ELECTIONS TO THE BOARD OF DIRECTORS: MR. PAUL BULCKE For None 0 0 0 8 RE-ELECTIONS TO THE BOARD OF DIRECTORS: MR. ANDREAS KOOPMANN For None 0 0 0 9 RE-ELECTIONS TO THE BOARD OF DIRECTORS: MR. ROLF HANGGI For None 0 0 0 10 RE-ELECTIONS TO THE BOARD OF DIRECTORS: MR. BEAT HESS For None 0 0 0 11 RE-ELECTIONS TO THE BOARD OF DIRECTORS: MR. DANIEL BOREL For None 0 0 0 12 RE-ELECTIONS TO THE BOARD OF DIRECTORS: MR. STEVEN G. HOCH For None 0 0 0 13 RE-ELECTIONS TO THE BOARD OF DIRECTORS: MS. NAINA LAL KIDWAI For None 0 0 0 14 RE-ELECTIONS TO THE BOARD OF DIRECTORS: MS. TITIA DE LANGE For None 0 0 0 15 RE-ELECTIONS TO THE BOARD OF DIRECTORS: MR. JEAN-PIERRE ROTH For None 0 0 0 16 RE-ELECTIONS TO THE BOARD OF DIRECTORS: MS. ANN M. VENEMAN For None 0 0 0 17 RE-ELECTIONS TO THE BOARD OF DIRECTORS: MR. HENRI DE CASTRIES For None 0 0 0 18 RE-ELECTIONS TO THE BOARD OF DIRECTORS: MS. EVA CHENG For None 0 0 0 19 ELECTION OF THE CHAIRMAN OF THE BOARD OF DIRECTORS MR. PETER BRABECK-LETMATHE For None 0 0 0 20 ELECTION OF THE MEMBERS OF THE COMPENSATION COMMITTEE: MR. BEAT HESS For None 0 0 0 21 ELECTION OF THE MEMBERS OF THE COMPENSATION COMMITTEE: MR. DANIEL BOREL For None 0 0 0 22 ELECTION OF THE MEMBERS OF THE COMPENSATION COMMITTEE: MR. ANDREAS KOOPMANN For None 0 0 0 23 ELECTION OF THE MEMBERS OF THE COMPENSATION COMMITTEE: MR. JEAN- PIERRE ROTH For None 0 0 0 24 RE-ELECTION OF THE STATUTORY AUDITORS KPMG SA, GENEVA BRANCH For None 0 0 0 25 ELECTION OF THE INDEPENDENT REPRESENTATIVE HARTMANN DREYER, ATTORNEYS-AT-LAW For None 0 0 0 26 IN THE EVENT OF A NEW OR MODIFIED PROPOSAL BY A SHAREHOLDER DURING THE GENERAL MEETING, I INSTRUCT THE INDEPENDENT REPRESENTATIVE TO VOTE ACCORDING TO THE FOLLOWING INSTRUCTION: "FOR" VOTE IN ACCORDANCE WITH THE PROPOSAL OF THE BOARD OF DIRECTORS; "AGAINST" VOTE AGAINST THE PROPOSAL OF THE BOARD OF DIRECTORS; "ABSTAIN" ABSTAIN For None 0 0 0 WEYERHAEUSER COMPANY Security: Meeting Type: Annual Ticker: WY Meeting Date: 10-Apr-2014 ISIN US9621661043 Vote Deadline Date: 09-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 18-Mar-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DEBRA A. CAFARO For None 0 0 0 2 ELECTION OF DIRECTOR: MARK A. EMMERT For None 0 0 0 3 ELECTION OF DIRECTOR: JOHN I. KIECKHEFER For None 0 0 0 4 ELECTION OF DIRECTOR: WAYNE W. MURDY For None 0 0 0 5 ELECTION OF DIRECTOR: NICOLE W. PIASECKI For None 0 0 0 6 ELECTION OF DIRECTOR: DOYLE R. SIMONS For None 0 0 0 7 ELECTION OF DIRECTOR: RICHARD H. SINKFIELD For None 0 0 0 8 ELECTION OF DIRECTOR: D. MICHAEL STEUERT For None 0 0 0 9 ELECTION OF DIRECTOR: KIM WILLIAMS For None 0 0 0 10 ELECTION OF DIRECTOR: CHARLES R. WILLIAMSON For None 0 0 0 11 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION For None 0 0 0 12 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For None 0 0 0 ADECOAGRO S A ADECOAGRO Security: L00849106 Meeting Type: Annual Ticker: AGRO Meeting Date: 16-Apr-2014 ISIN LU0584671464 Vote Deadline Date: 15-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS OF ADECOAGRO S.A. AS OF AND FOR THE YEARS ENDED DECEMBER 31, 2013, 2012, AND 2011. For None 0 0 0 2 APPROVAL OF ADECOAGRO S.A.'S ANNUAL ACCOUNTS AS OF DECEMBER 31, 2013. For None 0 0 0 3 ALLOCATION OF RESULTS FOR THE YEAR ENDED DECEMBER 31, 2013. For None 0 0 0 4 VOTE ON DISCHARGE (QUITUS) OF THE MEMBERS OF THE BOARD OF DIRECTORS FOR THE EXERCISE OF THEIR MANDATE DURING THE YEAR ENDED DECEMBER 31, 2013. For None 0 0 0 5 APPROVAL OF COMPENSATION OF THE MEMBERS OF THE BOARD OF DIRECTORS. For None 0 0 0 6 APPOINTMENT OF PRICEWATERHOUSECOOPERS SOCIETE COOPERATIVE, REVISEUR D'ENTREPRISES AGREE AS AUDITOR OF ADECOAGRO S.A. FOR A PERIOD ENDING AT THE GENERAL MEETING APPROVING THE ANNUAL ACCOUNTS FOR THE YEAR ENDING DECEMBER 31, 2014. For None 0 0 0 7 INCREASE OF THE NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS FROM NINE (9) TO ELEVEN (11) MEMBERS. For None 0 0 0 8 ELECTION OF DIRECTOR FOR 3 YEAR TERM: MARIANO BOSCH For None 0 0 0 9 ELECTION OF DIRECTOR FOR 3 YEAR TERM: PLINIO MUSETTI For None 0 0 0 10 ELECTION OF DIRECTOR FOR 3 YEAR TERM: DANIEL C. GONZALEZ For None 0 0 0 11 ELECTION OF DIRECTOR FOR 3 YEAR TERM: DWIGHT ANDERSON For None 0 0 0 12 ELECTION OF DIRECTOR FOR 2 YEAR TERM: WALTER MARCELO SANCHEZ For None 0 0 0 UNIVERSAL FOREST PRODUCTS, INC. Security: Meeting Type: Annual Ticker: UFPI Meeting Date: 16-Apr-2014 ISIN US9135431040 Vote Deadline Date: 15-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 18-Mar-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None GARY F. GOODE 0 0 0 MARK A. MURRAY 0 0 0 MARY E. TUUK 0 0 0 2 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. For None 0 0 0 3 TO APPROVE EXECUTIVE COMPENSATION (THIS IS AN ADVISORY VOTE). For None 0 0 0 TAL INTERNATIONAL GROUP, INC. Security: Meeting Type: Annual Ticker: TAL Meeting Date: 22-Apr-2014 ISIN US8740831081 Vote Deadline Date: 21-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None BRIAN M. SONDEY 0 0 0 MALCOLM P. BAKER 0 0 0 CLAUDE GERMAIN 0 0 0 KENNETH HANAU 0 0 0 HELMUT KASPERS 0 0 0 FREDERIC H. LINDEBERG 0 0 0 2 ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS For None 0 0 0 3 APPROVAL OF THE TAL INTERNATIONAL GROUP, INC. 2 For None 0 0 0 4 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS For None 0 0 0 CALAVO GROWERS, INC. Security: Meeting Type: Annual Ticker: CVGW Meeting Date: 23-Apr-2014 ISIN US1282461052 Vote Deadline Date: 22-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 18-Mar-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None LECIL E. COLE 0 0 0 GEORGE H. BARNES 0 0 0 JAMES D. HELIN 0 0 0 DONALD M. SANDERS 0 0 0 MARC L. BROWN 0 0 0 MICHAEL A. DIGREGORIO 0 0 0 SCOTT VAN DER KAR 0 0 0 J. LINK LEAVENS 0 0 0 DORCAS H. THILLE 0 0 0 JOHN M. HUNT 0 0 0 EGIDIO CARBONE, JR. 0 0 0 HAROLD EDWARDS 0 0 0 STEVEN HOLLISTER 0 0 0 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CALAVO GROWERS, INC. FOR THE YEAR ENDING OCTOBER 31, 2014 For None 0 0 0 3 ADVISORY VOTE APPROVING THE EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT For None 0 0 0 E. I. DU PONT DE NEMOURS AND COMPANY Security: Meeting Type: Annual Ticker: DD Meeting Date: 23-Apr-2014 ISIN US2635341090 Vote Deadline Date: 22-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 18-Mar-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LAMBERTO ANDREOTTI For None 0 0 0 2 ELECTION OF DIRECTOR: RICHARD H. BROWN For None 0 0 0 3 ELECTION OF DIRECTOR: ROBERT A. BROWN For None 0 0 0 4 ELECTION OF DIRECTOR: BERTRAND P. COLLOMB For None 0 0 0 5 ELECTION OF DIRECTOR: CURTIS J. CRAWFORD For None 0 0 0 6 ELECTION OF DIRECTOR: ALEXANDER M. CUTLER For None 0 0 0 7 ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT For None 0 0 0 8 ELECTION OF DIRECTOR: MARILLYN A. HEWSON For None 0 0 0 9 ELECTION OF DIRECTOR: LOIS D. JULIBER For None 0 0 0 10 ELECTION OF DIRECTOR: ELLEN J. KULLMAN For None 0 0 0 11 ELECTION OF DIRECTOR: LEE M. THOMAS For None 0 0 0 12 ELECTION OF DIRECTOR: PATRICK J. WARD For None 0 0 0 13 ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For None 0 0 0 14 TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION For None 0 0 0 15 ON POLITICAL SPENDING Against None 0 0 0 16 ON HERBICIDE USE Against None 0 0 0 17 ON PLANT CLOSURE Against None 0 0 0 18 ON ACCELERATION OF EQUITY AWARDS Against None 0 0 0 DELTIC TIMBER CORPORATION Security: Meeting Type: Annual Ticker: DEL Meeting Date: 24-Apr-2014 ISIN US2478501008 Vote Deadline Date: 23-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 18-Mar-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None CHRISTOPH KELLER, III 0 0 0 DAVID L. LEMMON 0 0 0 R. MADISON MURPHY 0 0 0 2 RATIFY THE APPOINTMENT OF KPMG LLP AS AUDITORS. For None 0 0 0 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For None 0 0 0 GRUPO AEROPORTUARIO DEL SURESTE SA DE CV Security: 40051E202 Meeting Type: Annual Ticker: ASR Meeting Date: 24-Apr-2014 ISIN US40051E2028 Vote Deadline Date: 17-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 REPORT OF THE CHIEF EXECUTIVE OFFICER, IN ACCORDANCE WITH ARTICLE , SUBSECTION XI, OF THE SECURITIES MARKET LAW ("LEY DEL MERCADO DE VALORES"), ACCOMPANIED BY THE INDEPENDENT AUDITOR'S REPORT, IN CONNECTION WITH THE OPERATIONS AND RESULTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013, AS WELL AS OF THE BOARD OF DIRECTORS' OPINION OF THE CONTENT OF SUCH REPORT. None None 0 0 0 2 REPORT OF THE BOARD OF DIRECTORS IN ACCORDANCE WITH ARTICLE 172, SUBSECTION B, OF THE GENERAL CORPORATIONS LAW, WHICH CONTAINS THE MAIN POLICIES, AS WELL AS THE ACCOUNTING AND REPORTING CRITERIA FOLLOWED IN THE PREPARATION OF THE FINANCIAL INFORMATION OF THE COMPANY. None None 0 0 0 3 REPORT OF THE ACTIVITIES AND OPERATIONS IN WHICH THE BOARD OF DIRECTORS INTERVENED, IN ACCORDANCE WITH ARTICLE 28 IV (E) OF THE SECURITIES MARKET LAW. None None 0 0 0 4 INDIVIDUAL AND CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR FISCAL YEAR ENDED DECEMBER 31, 2013. None None 0 0 0 5 ANNUAL REPORT ON THE ACTIVITIES CARRIED OUT BY THE AUDIT COMMITTEE OF THE COMPANY IN ACCORDANCE WITH ARTICLE 43 OF THE SECURITIES MARKET LAW AND REPORT ON THE COMPANY'S SUBSIDIARIES. RESOLUTIONS THEREON. None None 0 0 0 6 REPORT ON COMPLIANCE WITH THE TAX OBLIGATIONS OF THE COMPANY FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013, IN ACCORDANCE WITH ARTICLE 86, SECTION XX OF THE INCOME TAX LAW ("LEY DEL IMPUESTO SOBRE LA RENTA"). RESOLUTIONS THEREON. None None 0 0 0 7 APPROVAL OF THE APPLICATION OF THE COMPANY'S RESULTS FOR THE YEAR:PROPOSAL FOR INCREASE OF THE LEGAL RESERVE BY PS. 100,914,593.90. None None 0 0 0 8 APPROVAL OF THE APPLICATION OF THE COMPANY'S RESULTS FOR THE YEAR:PROPOSAL AND, IF APPLICABLE, APPROVAL OF THE AMOUNT OF PS. 1,917,377,284.03 AS THE MAXIMUM AMOUNT THAT MAY BE USED BY THE COMPANY TO REPURCHASE ITS SHARES IN 2; PROPOSAL AND, IF APPLICABLE, APPROVAL OF THE PROVISIONS AND POLICIES REGARDING THE REPURCHASE OF COMPANY SHARES. None None 0 0 0 9 ADMINISTRATION BY THE BOARD OF DIRECTORS AND THE CHIEF EXECUTIVE OFFICER FOR THE FISCAL YEAR OF 2013. None None 0 0 0 10 APPOINTMENT TO BOARD OF DIRECTOR: FERNANDO CHICO PARDO (PRESIDENT) None None 0 0 0 11 APPOINTMENT TO BOARD OF DIRECTOR: JOSE ANTONIO PEREZ ANTON None None 0 0 0 12 APPOINTMENT TO BOARD OF DIRECTOR: LUIS CHICO PARDO None None 0 0 0 13 APPOINTMENT TO BOARD OF DIRECTOR: AURELIO PEREZ ALONSO None None 0 0 0 14 APPOINTMENT TO BOARD OF DIRECTOR: RASMUS CHRISTIANSEN None None 0 0 0 15 APPOINTMENT TO BOARD OF DIRECTOR: FRANCISCO GARZA ZAMBRANO None None 0 0 0 16 APPOINTMENT TO BOARD OF DIRECTOR: RICARDO GUAJARDO TOUCHE None None 0 0 0 17 APPOINTMENT TO BOARD OF DIRECTOR: GUILLERMO ORTIZ MARTINEZ None None 0 0 0 18 APPOINTMENT TO BOARD OF DIRECTOR: ROBERTO SERVITJE SENDRA None None 0 0 0 19 APPOINTMENT OR RATIFICATION, AS APPLICABLE, OF THE CHAIRPERSON OF THE AUDIT COMMITTEE: RICARDO GUAJARDO TOUCHE None None 0 0 0 20 APPOINTMENT TO NOMINATIONS AND COMPENSATIONS COMMITTEE: FERNANDO CHICO PARDO (PRESIDENT), JOSE ANTONIO PEREZ ANTON, ROBERTO SERVITJE SENDRA None None 0 0 0 21 DETERMINATION OF CORRESPONDING COMPENSATIONS: BOARD OF DIRECTORS: PS. 50,000.00 IN EACH CASE NET OF TAXES IN MEXICAN LEGAL TENDER None None 0 0 0 22 DETERMINATION OF CORRESPONDING COMPENSATIONS: OPERATIONS COMMITTEE: PS. 50,000.00 IN EACH CASE NET OF TAXES IN MEXICAN LEGAL TENDER None None 0 0 0 23 DETERMINATION OF CORRESPONDING COMPENSATIONS: NOMINATIONS & COMPENSATIONS COMMITTEE: PS. 50,000.00 IN EACH CASE NET OF TAXES IN MEXICAN LEGAL TENDER None None 0 0 0 24 DETERMINATION OF CORRESPONDING COMPENSATIONS: AUDIT COMMITTEE: PS. 70,000.00 IN EACH CASE NET OF TAXES IN MEXICAN LEGAL TENDER None None 0 0 0 25 DETERMINATION OF CORRESPONDING COMPENSATIONS: ACQUISITIONS & CONTRACTS COMMITTEE: PS. 15,000.00 IN EACH CASE NET OF TAXES IN MEXICAN LEGAL TENDER None None 0 0 0 26 APPOINTMENT OF DELEGATES IN ORDER TO ENACT THE RESOLUTIONS ADOPTED AT THE MEETING AND, IF APPLICABLE, TO FORMALIZE SUCH RESOLUTIONS: CLAUDIO R. GONGORA MORALES None None 0 0 0 27 APPOINTMENT OF DELEGATES IN ORDER TO ENACT THE RESOLUTIONS ADOPTED AT THE MEETING AND, IF APPLICABLE, TO FORMALIZE SUCH RESOLUTIONS: RAFAEL ROBLES MIAJA None None 0 0 0 28 APPOINTMENT OF DELEGATES IN ORDER TO ENACT THE RESOLUTIONS ADOPTED AT THE MEETING AND, IF APPLICABLE, TO FORMALIZE SUCH RESOLUTIONS: ANA MARIA POBLANNO CHANONA None None 0 0 0 FIBRIA CELULOSE S.A. Security: 31573A109 Meeting Type: Annual Ticker: FBR Meeting Date: 25-Apr-2014 ISIN US31573A1097 Vote Deadline Date: 21-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TAKE THE ACCOUNTS OF THE MANAGEMENT, EXAMINE, DISCUSS AND VOTE ON THE FINANCIAL STATEMENTS RELATING TO THE FISCAL YEAR ENDED ON DECEMBER 31, 2013, ACCOMPANIED BY THE REPORT OF THE INDEPENDENT AUDITORS, REPORT OF THE FISCAL COUNCIL AND THE ANNUAL REPORT OF THE STATUTORY AUDIT COMMITTEE. For None 0 0 0 2 RESOLVE ON THE ALLOCATION OF THE RESULTS FOR THE FISCAL YEAR ENDED ON DECEMBER 31, 2013. For None 0 0 0 3 RESOLVE ON THE PROPOSED CAPITAL BUDGET FOR THE FISCAL YEAR OF 2014. For None 0 0 0 4 ELECT THE MEMBERS OF THE FISCAL COUNCIL OF THE COMPANY. For None 0 0 0 5 SET THE AGGREGATE ANNUAL COMPENSATION FOR THE MANAGERS AND THE COMPENSATION FOR THE MEMBERS OF THE FISCAL COUNCIL, THE LATER IN ACCORDANCE WITH THE LIMITATION SET FORTH IN ARTICLE 162, PARAGRAPH 3 OF THE BRAZILIAN CORPORATION LAW. For None 0 0 0 6 CHANGE THE STRUCTURE OF THE BOARD OF DIRECTORS DUE TO THE RESIGNATION OF 3 MEMBERS, OUT OF WHICH 1 IS A SITTING MEMBER AND 2 ARE ALTERNATE MEMBERS, IN ORDER TO ELECT 1 SITTING MEMBER OF THE BOARD OF DIRECTORS AND 2 ALTERNATE MEMBERS, AS REPLACEMENT OF THE RESIGNING DIRECTORS, TO FULFILL THE REMAINDER OF THE TERM OF OFFICE. For None 0 0 0 FIBRIA CELULOSE S.A. Security: 31573A109 Meeting Type: Special Ticker: FBR Meeting Date: 25-Apr-2014 ISIN US31573A1097 Vote Deadline Date: 21-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 18-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 EXAMINE, DISCUSS AND VOTE THE PROPOSAL OF THE GENERAL STOCK OPTION PLAN FOR THE GRANTING OF OPTIONS TO PURCHASE SHARES OF THE COMPANY, AIMING TO ALIGN THE INTERESTS AND RETAIN MEMBERS OF THE STATUTORY AND NON STATUTORY BOARD OF OFFICERS AND MANAGEMENT LEVEL EXECUTIVES OF THE COMPANY IN LONG TERM, PURSUANT TO MANAGEMENT PROPOSAL OF APRIL 09, 2014. For None 0 0 0 SEASPAN CORPORATION Security: Y75638109 Meeting Type: Annual Ticker: SSW Meeting Date: 25-Apr-2014 ISIN MHY756381098 Vote Deadline Date: 24-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None JOHN C. HSU 0 0 0 DAVID LYALL 0 0 0 PETER S. SHAERF 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS, AS SEASPAN CORPORATION'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. For None 0 0 0 3 ADOPTION OF AN AMENDMENT TO SEASPAN CORPORATION'S ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS OF SEASPAN CORPORATION AND PROVIDE FOR THE ANNUAL ELECTION OF THE MEMBERS OF THE BOARD OF DIRECTORS. For None 0 0 0 4 ADOPTION OF AN AMENDMENT TO SEASPAN CORPORATION'S ARTICLES OF INCORPORATION TO INCREASE THE SIZE OF THE BOARD OF DIRECTORS FROM NINE TO ELEVEN DIRECTORS. For None 0 0 0 5 ADOPTION OF AN AMENDMENT TO SEASPAN CORPORATION'S ARTICLES OF INCORPORATION AND BY-LAWS TO DECREASE THE SHAREHOLDER SUPERMAJORITY VOTING REQUIREMENTS TO AMEND CERTAIN ARTICLES OF INCORPORATION AND BY-LAWS FROM 80% TO 66 2/3% APPROVAL. For None 0 0 0 MEADWESTVACO CORPORATION Security: Meeting Type: Annual Ticker: MWV Meeting Date: 28-Apr-2014 ISIN US5833341077 Vote Deadline Date: 25-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: MICHAEL E. CAMPBELL For None 0 0 0 2 ELECTION OF DIRECTOR: JAMES G. KAISER For None 0 0 0 3 ELECTION OF DIRECTOR: RICHARD B. KELSON For None 0 0 0 4 ELECTION OF DIRECTOR: SUSAN J. KROPF For None 0 0 0 5 ELECTION OF DIRECTOR: JOHN A. LUKE, JR. For None 0 0 0 6 ELECTION OF DIRECTOR: GRACIA C. MARTORE For None 0 0 0 7 ELECTION OF DIRECTOR: TIMOTHY H. POWERS For None 0 0 0 8 ELECTION OF DIRECTOR: JANE L. WARNER For None 0 0 0 9 ELECTION OF DIRECTOR: ALAN D. WILSON For None 0 0 0 10 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. For None 0 0 0 11 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. For None 0 0 0 SYNGENTA AG Security: 87160A100 Meeting Type: Annual Ticker: SYT Meeting Date: 29-Apr-2014 ISIN US87160A1007 Vote Deadline Date: 17-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVAL OF THE ANNUAL REPORT, INCLUDING THE ANNUAL FINANCIAL STATEMENTS AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR 2013 For None 0 0 0 2 CONSULTATIVE VOTE ON THE COMPENSATION SYSTEM For None 0 0 0 3 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE For None 0 0 0 4 REDUCTION OF SHARE CAPITAL BY CANCELLATION OF REPURCHASED SHARES For None 0 0 0 5 APPROPRIATION OF THE AVAILABLE EARNINGS AS PER BALANCE SHEET 2 For None 0 0 0 6 REVISION OF THE ARTICLES OF INCORPORATION For None 0 0 0 7 RE-ELECTION TO THE BOARD OF DIRECTORS: VINITA BALI For None 0 0 0 8 RE-ELECTION TO THE BOARD OF DIRECTORS: STEFAN BORGAS For None 0 0 0 9 RE-ELECTION TO THE BOARD OF DIRECTORS: GUNNAR BROCK For None 0 0 0 10 RE-ELECTION TO THE BOARD OF DIRECTORS: MICHEL DEMARE For None 0 0 0 11 RE-ELECTION TO THE BOARD OF DIRECTORS: ELENI GABRE-MADHIN For None 0 0 0 12 RE-ELECTION TO THE BOARD OF DIRECTORS: DAVID LAWRENCE For None 0 0 0 13 RE-ELECTION TO THE BOARD OF DIRECTORS: MICHAEL MACK For None 0 0 0 14 RE-ELECTION TO THE BOARD OF DIRECTORS: EVELINE SAUPPER For None 0 0 0 15 RE-ELECTION TO THE BOARD OF DIRECTORS: JACQUES VINCENT For None 0 0 0 16 RE-ELECTION TO THE BOARD OF DIRECTORS: JURG WITMER For None 0 0 0 17 ELECTION OF MICHEL DEMARE AS CHAIRMAN OF THE BOARD OF DIRECTORS For None 0 0 0 18 ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: EVELINE SAUPPER For None 0 0 0 19 ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: JACQUES VINCENT For None 0 0 0 20 ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: JURG WITMER For None 0 0 0 21 ELECTION OF THE INDEPENDENT PROXY For None 0 0 0 22 ELECTION OF THE EXTERNAL AUDITOR For None 0 0 0 23 PROPOSALS OF SHAREHOLDERS IN CASE ADDITIONAL AND/OR COUNTER-PROPOSALS ARE PRESENTED AT THE MEETING For None 0 0 0 WEST FRASER TIMBER CO.LTD Security: Meeting Type: MIX Ticker: Meeting Date: 29-Apr-2014 ISIN CA9528451052 Vote Deadline Date: 23-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 PLEASE NOTE THAT SHAREHOLDERS ARE ALLOWED TO VOTE 'IN FAVOR' OR 'AGAINST' ONLY FOR RESOLUTIONS "3, 4 AND 5" AND 'IN FAVOR' OR 'ABSTAIN' ONLY FOR RESOLUTION NUMBERS "1.1 TO 1.9 AND 2 ". THANK YOU. None None Non Voting 2 ELECTION OF DIRECTORS: HANK KETCHAM For None 0 0 0 3 ELECTION OF DIRECTORS: CLARK S. BINKLEY For None 0 0 0 4 ELECTION OF DIRECTORS: J. DUNCAN GIBSON For None 0 0 0 5 ELECTION OF DIRECTORS: SAMUEL W. KETCHAM For None 0 0 0 6 ELECTION OF DIRECTORS: HARALD H. LUDWIG For None 0 0 0 7 ELECTION OF DIRECTORS: GERALD J. MILLER For None 0 0 0 8 ELECTION OF DIRECTORS: ROBERT L. PHILLIPS For None 0 0 0 9 ELECTION OF DIRECTORS: JANICE G. RENNIE For None 0 0 0 10 ELECTION OF DIRECTORS: TED SERAPHIM For None 0 0 0 11 ELECTION OF AUDITOR: TO APPOINT PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, AS AUDITOR OF THE COMPANY FOR THE ENSUING YEAR AT A REMUNERATION TO BE FIXED BY THE BOARD OF DIRECTORS OF THE COMPANY For None 0 0 0 12 TO APPROVE AN ORDINARY RESOLUTION INCREASING THE MAXIMUM NUMBER OF COMMON SHARES THAT THE COMPANY IS AUTHORIZED TO ISSUE FROM 200,000,,000,000, AS MORE PARTICULARLY DESCRIBED IN THE INFORMATION CIRCULAR FOR THE MEETING For None 0 0 0 13 ACCEPT THE COMPANY'S APPROACH TO EXECUTIVE COMPENSATION, AS MORE PARTICULARLY DESCRIBED IN THE INFORMATION CIRCULAR FOR THE MEETING For None 0 0 0 14 TO APPROVE A SPECIAL RESOLUTION AMENDING THE COMPANY'S ARTICLES TO INCLUDE ADVANCE NOTICE PROVISIONS, AS MORE PARTICULARLY DESCRIBED IN THE INFORMATION CIRCULAR FOR THE MEETING For None 0 0 0 DOMTAR CORPORATION Security: Meeting Type: Annual Ticker: UFS Meeting Date: 30-Apr-2014 ISIN US2575592033 Vote Deadline Date: 29-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: GIANNELLA ALVAREZ For None 0 0 0 2 ELECTION OF DIRECTOR: ROBERT E. APPLE For None 0 0 0 3 ELECTION OF DIRECTOR: LOUIS P. GIGNAC For None 0 0 0 4 ELECTION OF DIRECTOR: DAVID J. ILLINGWORTH For None 0 0 0 5 ELECTION OF DIRECTOR: BRIAN M. LEVITT For None 0 0 0 6 ELECTION OF DIRECTOR: DAVID G. MAFFUCCI For None 0 0 0 7 ELECTION OF DIRECTOR: ROBERT J. STEACY For None 0 0 0 8 ELECTION OF DIRECTOR: PAMELA B. STROBEL For None 0 0 0 9 ELECTION OF DIRECTOR: DENIS TURCOTTE For None 0 0 0 10 ELECTION OF DIRECTOR: JOHN D. WILLIAMS For None 0 0 0 11 SAY-ON-PAY - AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For None 0 0 0 12 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE 2 For None 0 0 0 ARCHER-DANIELS-MIDLAND COMPANY Security: Meeting Type: Annual Ticker: ADM Meeting Date: 01-May-2014 ISIN US0394831020 Vote Deadline Date: 30-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: A.L. BOECKMANN For None 0 0 0 2 ELECTION OF DIRECTOR: M.H. CARTER For None 0 0 0 3 ELECTION OF DIRECTOR: T.K. CREWS For None 0 0 0 4 ELECTION OF DIRECTOR: P. DUFOUR For None 0 0 0 5 ELECTION OF DIRECTOR: D.E. FELSINGER For None 0 0 0 6 ELECTION OF DIRECTOR: A. MACIEL For None 0 0 0 7 ELECTION OF DIRECTOR: P.J. MOORE For None 0 0 0 8 ELECTION OF DIRECTOR: T.F. O'NEILL For None 0 0 0 9 ELECTION OF DIRECTOR: F. SANCHEZ For None 0 0 0 10 ELECTION OF DIRECTOR: D. SHIH For None 0 0 0 11 ELECTION OF DIRECTOR: K.R. WESTBROOK For None 0 0 0 12 ELECTION OF DIRECTOR: P.A. WOERTZ For None 0 0 0 13 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. For None 0 0 0 14 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For None 0 0 0 15 INDEPENDENT BOARD CHAIRMAN. Against None 0 0 0 LOUISIANA-PACIFIC CORPORATION Security: Meeting Type: Annual Ticker: LPX Meeting Date: 01-May-2014 ISIN US5463471053 Vote Deadline Date: 30-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: E. GARY COOK For None 0 0 0 2 ELECTION OF DIRECTOR: KURT M. LANDGRAF For None 0 0 0 3 ELECTION OF DIRECTOR: JOHN W. WEAVER For None 0 0 0 4 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS LP'S INDEPENDENT AUDITOR FOR 2014. For None 0 0 0 5 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For None 0 0 0 6 APPROVAL OF THE ANNUAL CASH INCENTIVE AWARD PLAN. For None 0 0 0 MEAD JOHNSON NUTRITION COMPANY Security: Meeting Type: Annual Ticker: MJN Meeting Date: 01-May-2014 ISIN US5828391061 Vote Deadline Date: 30-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: STEVEN M. ALTSCHULER, M.D. For None 0 0 0 2 ELECTION OF DIRECTOR: HOWARD B. BERNICK For None 0 0 0 3 ELECTION OF DIRECTOR: KIMBERLY A. CASIANO For None 0 0 0 4 ELECTION OF DIRECTOR: ANNA C. CATALANO For None 0 0 0 5 ELECTION OF DIRECTOR: CELESTE A. CLARK, PH.D. For None 0 0 0 6 ELECTION OF DIRECTOR: JAMES M. CORNELIUS For None 0 0 0 7 ELECTION OF DIRECTOR: STEPHEN W. GOLSBY For None 0 0 0 8 ELECTION OF DIRECTOR: MICHAEL GROBSTEIN For None 0 0 0 9 ELECTION OF DIRECTOR: PETER KASPER JAKOBSEN For None 0 0 0 10 ELECTION OF DIRECTOR: PETER G. RATCLIFFE For None 0 0 0 11 ELECTION OF DIRECTOR: ELLIOTT SIGAL, M.D., PH.D. For None 0 0 0 12 ELECTION OF DIRECTOR: ROBERT S. SINGER For None 0 0 0 13 ADVISORY APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. For None 0 0 0 14 THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. For None 0 0 0 P.H. GLATFELTER COMPANY Security: Meeting Type: Annual Ticker: GLT Meeting Date: 01-May-2014 ISIN US3773161043 Vote Deadline Date: 30-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None KATHLEEN A. DAHLBERG 0 0 0 NICHOLAS DEBENEDICTIS 0 0 0 KEVIN M. FOGARTY 0 0 0 J. ROBERT HALL 0 0 0 RICHARD C. ILL 0 0 0 RONALD J. NAPLES 0 0 0 DANTE C. PARRINI 0 0 0 RICHARD L. SMOOT 0 0 0 LEE C. STEWART 0 0 0 2 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2014. For None 0 0 0 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION AND PAY PRACTICES. For None 0 0 0 VERIZON COMMUNICATIONS INC. Security: 92343V104 Meeting Type: Annual Ticker: VZ Meeting Date: 01-May-2014 ISIN US92343V1044 Vote Deadline Date: 30-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: SHELLYE L. ARCHAMBEAU For None 0 0 0 2 ELECTION OF DIRECTOR: RICHARD L. CARRION For None 0 0 0 3 ELECTION OF DIRECTOR: MELANIE L. HEALEY For None 0 0 0 4 ELECTION OF DIRECTOR: M. FRANCES KEETH For None 0 0 0 5 ELECTION OF DIRECTOR: ROBERT W. LANE For None 0 0 0 6 ELECTION OF DIRECTOR: LOWELL C. MCADAM For None 0 0 0 7 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN For None 0 0 0 8 ELECTION OF DIRECTOR: CLARENCE OTIS, JR. For None 0 0 0 9 ELECTION OF DIRECTOR: RODNEY E. SLATER For None 0 0 0 10 ELECTION OF DIRECTOR: KATHRYN A. TESIJA For None 0 0 0 11 ELECTION OF DIRECTOR: GREGORY D. WASSON For None 0 0 0 12 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For None 0 0 0 13 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION For None 0 0 0 14 PROPOSAL TO IMPLEMENT PROXY ACCESS For None 0 0 0 15 NETWORK NEUTRALITY Against None 0 0 0 16 LOBBYING ACTIVITIES Against None 0 0 0 17 SEVERANCE APPROVAL POLICY Against None 0 0 0 18 SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Against None 0 0 0 19 SHAREHOLDER RIGHT TO ACT BY WRITTEN CONSENT Against None 0 0 0 20 PROXY VOTING AUTHORITY Against None 0 0 0 TRANSCANADA CORPORATION Security: 89353D107 Meeting Type: Annual Ticker: TRP Meeting Date: 02-May-2014 ISIN CA89353D1078 Vote Deadline Date: 29-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None KEVIN E. BENSON 0 0 0 DEREK H. BURNEY 0 0 0 PAULE GAUTHIER 0 0 0 RUSSELL K. GIRLING 0 0 0 S. BARRY JACKSON 0 0 0 PAULA ROSPUT REYNOLDS 0 0 0 JOHN RICHELS 0 0 0 MARY PAT SALOMONE 0 0 0 D. MICHAEL G. STEWART 0 0 0 SIIM A. VANASELJA 0 0 0 RICHARD E. WAUGH 0 0 0 2 RESOLUTION TO APPOINT KPMG LLP, CHARTERED ACCOUNTANTS AS AUDITORS AND AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION. For None 0 0 0 3 RESOLUTION TO ACCEPT TRANSCANADA CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION, AS DESCRIBED IN THE MANAGEMENT INFORMATION CIRCULAR. For None 0 0 0 POTLATCH CORPORATION Security: Meeting Type: Annual Ticker: PCH Meeting Date: 05-May-2014 ISIN US7376301039 Vote Deadline Date: 02-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JOHN S. MOODY For None 0 0 0 2 ELECTION OF DIRECTOR: LAWRENCE S. PEIROS For None 0 0 0 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR 2014. For None 0 0 0 4 APPROVAL OF 2014 LONG-TERM INCENTIVE PLAN. For None 0 0 0 5 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For None 0 0 0 INTERNATIONAL FOREST PRODUCTS LTD Security: 45953E101 Meeting Type: MIX Ticker: Meeting Date: 06-May-2014 ISIN CA45953E1016 Vote Deadline Date: 30-Apr-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 PLEASE NOTE THAT SHAREHOLDERS ARE ALLOWED TO VOTE 'IN FAVOR' OR 'AGAINST' ONLY FOR RESOLUTIONS "1, 4, 5, 6 AND 7" AND 'IN FAVOR' OR 'ABSTAIN' ONLY FOR RESOLUTION NUMBERS "2.1 TO 2.10 AND 3". THANK YOU. None None Non Voting 2 TO SET THE NUMBER OF DIRECTORS AT 10 For None 0 0 0 3 ELECTION OF DIRECTOR: DUNCAN K. DAVIES For None 0 0 0 4 ELECTION OF DIRECTOR: PAUL HERBERT For None 0 0 0 5 ELECTION OF DIRECTOR: JEANE HULL For None 0 0 0 6 ELECTION OF DIRECTOR: PETER M. LYNCH For None 0 0 0 7 ELECTION OF DIRECTOR: GORDON H. MACDOUGALL For None 0 0 0 8 ELECTION OF DIRECTOR: J. EDDIE MCMILLAN For None 0 0 0 9 ELECTION OF DIRECTOR: ANDREW K. MITTAG For None 0 0 0 10 ELECTION OF DIRECTOR: LAWRENCE SAUDER For None 0 0 0 11 ELECTION OF DIRECTOR: L. SCOTT THOMSON For None 0 0 0 12 ELECTION OF DIRECTOR: DOUGLAS W.G. WHITEHEAD For None 0 0 0 13 APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FI X THEIR REMUNERATION For None 0 0 0 14 BE IT RESOLVED THAT, ON AN ADVISORY BASIS ONLY AND NOT TO DIMINISH THE ROLE AND RESPONSIBILITIES OF THE BOARD OF DIRECTORS, THAT THE SHAREHOLDERS ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN INTERFOR'S INFORMATION CIRCULAR DELIVERED IN CONNECTION WITH THE 2 For None 0 0 0 15 BE IT RESOLVED, AS A SPECIAL RESOLUTION, THAT: A) THE COMPANY'S NOTICE OF ARTICLES BE AMENDED TO: I) ELIMINATE THE CLASS "B" COMMON SHARES AND THE 7% CUMULATIVE REDEEMABLE CONVERTIBLE PREFERENCE SHARES, SERIES 1 AS OUTSTANDING CLASSES OF SHARES; II) INCREASE THE NUMBER OF AUTHORIZED CLASS "A" SUBORDINATE VOTING SHARES FROM 100,000,,000,000; AND III) RE-DESIGNATE THE CLASS "A" SUBORDINATE VOTING SHARES AS COMMON SHARES IN THE CAPITAL OF THE COMPANY; B) ANY ONE OFFICER OR DIRECTOR OF THE COMPANY BE AND IS HEREBY AUTHORIZED TO EXECUTE AND DELIVER ALL DOCUMENTS AND DO ALL THINGS AS, IN THE OPINION OF SUCH DIRECTOR OR OFFICER, ARE NECESSARY OR DESIRABLE TO IMPLEMENT THIS SPECIAL RESOLUTION, INCLUDING ANY FI LINGS WITH THE REGISTRAR OF COMPANIES (BRITISH COLUMBIA) THAT MAY BE NECESSARY TO GIVE EFFECT TO THIS CONTD For None 0 0 0 16 CONTD SPECIAL RESOLUTION; AND C) THE BOARD OF DIRECTORS MAY MAKE SUCH MODIFICATIONS TO THE COMPANY'S NOTICE OF ARTICLES OR ARTICLES AS NECESSARY OR DESIRABLE, IN THE DISCRETION OF THE BOARD OF DIRECTORS, TO GIVE EFFECT TO THE SPECIAL RESOLUTION APPROVED HEREBY AND THE BOARD OF DIRECTORS, MAY IN THEIR SOLE DISCRETION AND WITHOUT FURTHER APPROVAL FROM THE SHAREHOLDERS, REVOKE THIS SPECIAL RESOLUTION OR POSTPONE THE IMPLEMENTATION OF THIS SPECIAL RESOLUTION None None Non Voting 17 RESOLVED, AS A SPECIAL RESOLUTION, THAT: A) THE ARTICLES OF THE COMPANY BE ALTERED BY DELETING AND CANCELLING THE COMPANY'S EXISTING ARTICLES AND ADOPTING NEW ARTICLES IN THE FORM ATTACHED AS APPENDIX D TO THE COMPANY'S MANAGEMENT INFORMATION CIRCULAR DATED APRIL 1, 2014, SUBJECT TO SUCH MODIFICATIONS AS ARE NECESSARY OR DESIRABLE TO GIVE EFFECT TO ALL OF THE SPECIAL RESOLUTIONS PASSED AT THIS MEETING; B) ANY ONE OFFICER OR DIRECTOR OF THE COMPANY BE AND IS HEREBY AUTHORIZED TO EXECUTE AND DELIVER ALL DOCUMENTS AND DO ALL THINGS AS, IN THE OPINION OF SUCH DIRECTOR OR OFFICER, IS NECESSARY OR DESIRABLE TO IMPLEMENT THIS SPECIAL RESOLUTION, INCLUDING ANY FILINGS WITH THE REGISTRAR OF COMPANIES (BRITISH COLUMBIA) THAT MAY BE NECESSARY TO GIVE EFFECT TO THIS SPECIAL RESOLUTION; AND C) THE BOARD OF DIRECTORS MAY MAKE SUCH CONTD For None 0 0 0 18 CONTD MODIFICATIONS TO THE COMPANY'S NOTICE OF ARTICLES OR ARTICLES AS NECESSARY OR DESIRABLE, IN THE DISCRETION OF THE BOARD OF DIRECTORS, TO GIVE EFFECT TO THE SPECIAL RESOLUTION APPROVED HEREBY AND THE BOARD OF DIRECTORS, MAY IN THEIR SOLE DISCRETION AND WITHOUT FURTHER APPROVAL FROM THE SHAREHOLDERS, REVOKE THIS SPECIAL RESOLUTION OR POSTPONE THE IMPLEMENTATION OF THIS SPECIAL RESOLUTION None None Non Voting 19 RESOLVED, AS A SPECIAL RESOLUTION, THAT: A) THE CHANGE OF NAME OF THE COMPANY FROM "INTERNATIONAL FOREST PRODUCTS LIMITED" TO "INTERFOR CORPORATION" BE AND IS HEREBY APPROVED; B) ANY ONE OFFICER OR DIRECTOR OF THE COMPANY BE AND IS HEREBY AUTHORIZED TO EXECUTE AND DELIVER ALL DOCUMENTS AND DO ALL THINGS AS, IN THE OPINION OF SUCH DIRECTOR OR OFFICER, ARE NECESSARY For None 0 0 0 OR DESIRABLE TO IMPLEMENT THIS SPECIAL RESOLUTION, INCLUDING ANY FILINGS WITH THE REGISTRAR OF COMPANIES (BRITISH COLUMBIA) THAT MAY BE NECESSARY TO GIVE EFFECT TO THIS SPECIAL RESOLUTION; AND C) THE BOARD OF DIRECTORS MAY MAKE SUCH MODIFICATIONS TO THE COMPANY'S NOTICE OF ARTICLES OR ARTICLES AS NECESSARY OR DESIRABLE, IN THE DISCRETION OF THE BOARD OF DIRECTORS, TO GIVE EFFECT TO THE SPECIAL RESOLUTION APPROVED HEREBY AND THE BOARD OF DIRECTORS, MAY IN CONTD 20 THEIR SOLE DISCRETION AND WITHOUT FURTHER APPROVAL FROM THE SHAREHOLDERS, REVOKE THIS SPECIAL RESOLUTION OR POSTPONE THE IMPLEMENTATION OF THIS SPECIAL RESOLUTION None None Non Voting 21 07 APR 2014: PLEASE NOTE THAT THIS IS A REVISION DUE TO MODIFICATION TO THE TEXT OF RESOLUTIONS 6 AND 7. IF YOU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PROXY FORM UNLESS YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YOU. None None Non Voting PLUM CREEK TIMBER COMPANY, INC. Security: Meeting Type: Annual Ticker: PCL Meeting Date: 06-May-2014 ISIN US7292511083 Vote Deadline Date: 05-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RICK R. HOLLEY For None 0 0 0 2 ELECTION OF DIRECTOR: ROBIN JOSEPHS For None 0 0 0 3 ELECTION OF DIRECTOR: SARA GROOTWASSINK LEWIS For None 0 0 0 4 ELECTION OF DIRECTOR: JOHN G. MCDONALD For None 0 0 0 5 ELECTION OF DIRECTOR: ROBERT B. MCLEOD For None 0 0 0 6 ELECTION OF DIRECTOR: JOHN F. MORGAN SR. For None 0 0 0 7 ELECTION OF DIRECTOR: MARC F. RACICOT For None 0 0 0 8 ELECTION OF DIRECTOR: LAWRENCE A. SELZER For None 0 0 0 9 ELECTION OF DIRECTOR: STEPHEN C. TOBIAS For None 0 0 0 10 ELECTION OF DIRECTOR: MARTIN A. WHITE For None 0 0 0 11 TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION. For None 0 0 0 12 TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2014. For None 0 0 0 AGRIUM INC. Security: Meeting Type: Annual and Special Meeting Ticker: AGU Meeting Date: 07-May-2014 ISIN CA0089161081 Vote Deadline Date: 02-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None DAVID C. EVERITT 0 0 0 RUSSELL K. GIRLING 0 0 0 SUSAN A. HENRY 0 0 0 RUSSELL J. HORNER 0 0 0 DAVID J. LESAR 0 0 0 JOHN E. LOWE 0 0 0 CHARLES V. MAGRO 0 0 0 A. ANNE MCLELLAN 0 0 0 DEREK G. PANNELL 0 0 0 MAYO M. SCHMIDT 0 0 0 VICTOR J. ZALESCHUK 0 0 0 2 THE APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION. For None 0 0 0 3 A RESOLUTION TO APPROVE THE CORPORATION'S ADVISORY VOTE ON EXECUTIVE COMPENSATION. For None 0 0 0 4 A RESOLUTION TO CONFIRM THE AMENDMENTS TO GENERAL BY-LAW NO. 1. For None 0 0 0 5 A RESOLUTION TO CONFIRM THE ADVANCE NOTICE BY-LAW NO. 2. For None 0 0 0 6 A RESOLUTION TO AMEND THE CORPORATION'S STOCK OPTION PLAN TO INCREASE THE NUMBER OF AUTHORIZED COMMON SHARES TO BE RESERVED FOR ISSUANCE THEREUNDER AND TO RATIFY THE GRANT OF AN AGGREGATE OF 531, For None 0 0 0 ENBRIDGE INC. Security: 29250N105 Meeting Type: Annual and Special Meeting Ticker: ENB Meeting Date: 07-May-2014 ISIN CA29250N1050 Vote Deadline Date: 02-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None DAVID A. ARLEDGE 0 0 0 JAMES J. BLANCHARD 0 0 0 J. LORNE BRAITHWAITE 0 0 0 J. HERB ENGLAND 0 0 0 CHARLES W. FISCHER 0 0 0 V.M. KEMPSTON DARKES 0 0 0 DAVID A. LESLIE 0 0 0 AL MONACO 0 0 0 GEORGE K. PETTY 0 0 0 CHARLES E. SHULTZ 0 0 0 DAN C. TUTCHER 0 0 0 CATHERINE L. WILLIAMS 0 0 0 2 APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITORS. For None 0 0 0 3 INCREASE THE NUMBER OF SHARES RESERVED UNDER OUR STOCK OPTION PLANS. For None 0 0 0 4 AMEND, CONTINUE AND APPROVE OUR SHAREHOLDER RIGHTS PLAN. For None 0 0 0 5 VOTE ON OUR APPROACH TO EXECUTIVE COMPENSATION. WHILE THIS VOTE IS NON- BINDING, IT GIVES SHAREHOLDERS AN OPPORTUNITY TO PROVIDE IMPORTANT INPUT TO OUR BOARD. For None 0 0 0 TALISMAN ENERGY INC. Security: 87425E103 Meeting Type: Annual Ticker: TLM Meeting Date: 07-May-2014 ISIN CA87425E1034 Vote Deadline Date: 02-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None CHRISTIANE BERGEVIN 0 0 0 DONALD J. CARTY 0 0 0 JONATHAN CHRISTODORO 0 0 0 THOMAS W. EBBERN 0 0 0 HAROLD N. KVISLE 0 0 0 BRIAN M. LEVITT 0 0 0 SAMUEL J. MERKSAMER 0 0 0 LISA A. STEWART 0 0 0 HENRY W. SYKES 0 0 0 PETER W. TOMSETT 0 0 0 MICHAEL T. WAITES 0 0 0 CHARLES R. WILLIAMSON 0 0 0 CHARLES M. WINOGRAD 0 0 0 2 REAPPOINTMENT OF ERNST & YOUNG, LLP, CHARTERED ACCOUNTANTS, AS AUDITOR OF THE COMPANY FOR THE ENSUING YEAR. For None 0 0 0 3 A RESOLUTION CONFIRMING BY-LAW 2 OF THE COMPANY. PLEASE READ THE RESOLUTION IN FULL IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. For None 0 0 0 4 A RESOLUTION RECONFIRMING THE COMPANY'S SHAREHOLDER RIGHTS PLAN. PLEASE READ THE RESOLUTION IN FULL IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. For None 0 0 0 5 A RESOLUTION ACCEPTING THE COMPANY'S APPROACH TO EXECUTIVE COMPENSATION. PLEASE READ THE RESOLUTION IN FULL IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. For None 0 0 0 6 THE SHAREHOLDER PROPOSAL. PLEASE READ THE PROPOSAL IN FULL IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. Against None 0 0 0 BOISE CASCADE CO Security: 09739D100 Meeting Type: Annual Ticker: BCC Meeting Date: 08-May-2014 ISIN US09739D1000 Vote Deadline Date: 07-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: THOMAS E. CARLILE For None 0 0 0 2 ELECTION OF DIRECTOR: DUANE C. MCDOUGALL For None 0 0 0 Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 3 TO PROVIDE A NON-BINDING ADVISORY VOTE ON THE PROPOSED TIMELINE FOR SEEKING EXECUTIVE COMPENSATION ADVISORY VOTES IN THE FUTURE. None 0 0 0 0 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 4 TO PROVIDE A NON-BINDING ADVISORY VOTE APPROVING THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. For None 0 0 0 5 TO RATIFY THE APPOINTMENT OF KPMG AS THE COMPANY'S EXTERNAL AUDITORS FOR 2014. For None 0 0 0 SBA COMMUNICATIONS CORPORATION Security: 78388J106 Meeting Type: Annual Ticker: SBAC Meeting Date: 08-May-2014 ISIN US78388J1060 Vote Deadline Date: 07-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR FOR A THREE-YEAR TERM: STEVEN E. BERNSTEIN For None 0 0 0 2 ELECTION OF DIRECTOR FOR A THREE-YEAR TERM: DUNCAN H. COCROFT For None 0 0 0 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS SBA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 For None 0 0 0 4 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF SBA'S NAMED EXECUTIVE OFFICERS. For None 0 0 0 INTERNATIONAL PAPER COMPANY Security: Meeting Type: Annual Ticker: IP Meeting Date: 12-May-2014 ISIN US4601461035 Vote Deadline Date: 09-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 18-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DAVID J. BRONCZEK For None 0 0 0 2 ELECTION OF DIRECTOR: AHMET C. DORDUNCU For None 0 0 0 3 ELECTION OF DIRECTOR: JOHN V. FARACI For None 0 0 0 4 ELECTION OF DIRECTOR: ILENE S. GORDON For None 0 0 0 5 ELECTION OF DIRECTOR: JAY L. JOHNSON For None 0 0 0 6 ELECTION OF DIRECTOR: STACEY J. MOBLEY For None 0 0 0 7 ELECTION OF DIRECTOR: JOAN E. SPERO For None 0 0 0 8 ELECTION OF DIRECTOR: JOHN L. TOWNSEND, III For None 0 0 0 9 ELECTION OF DIRECTOR: JOHN F. TURNER For None 0 0 0 10 ELECTION OF DIRECTOR: WILLIAM G. WALTER For None 0 0 0 11 ELECTION OF DIRECTOR: J. STEVEN WHISLER For None 0 0 0 12 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 For None 0 0 0 13 RE-APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS FOR QUALIFIED PERFORMANCE-BASED AWARDS UNDER THE INTERNATIONAL PAPER COMPANY AMENDED AND RESTATED 2 For None 0 0 0 14 A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCUSSED UNDER THE HEADING "COMPENSATION DISCUSSION & ANALYSIS" For None 0 0 0 15 SHAREOWNER PROPOSAL CONCERNING AN INDEPENDENT BOARD CHAIRMAN Against None 0 0 0 ANADARKO PETROLEUM CORPORATION Security: Meeting Type: Annual Ticker: APC Meeting Date: 13-May-2014 ISIN US0325111070 Vote Deadline Date: 12-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ANTHONY R. CHASE For None 0 0 0 2 ELECTION OF DIRECTOR: KEVIN P. CHILTON For None 0 0 0 3 ELECTION OF DIRECTOR: H. PAULETT EBERHART For None 0 0 0 4 ELECTION OF DIRECTOR: PETER J. FLUOR For None 0 0 0 5 ELECTION OF DIRECTOR: RICHARD L. GEORGE For None 0 0 0 6 ELECTION OF DIRECTOR: CHARLES W. GOODYEAR For None 0 0 0 7 ELECTION OF DIRECTOR: JOHN R. GORDON For None 0 0 0 8 ELECTION OF DIRECTOR: ERIC D. MULLINS For None 0 0 0 9 ELECTION OF DIRECTOR: R.A. WALKER For None 0 0 0 10 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR. For None 0 0 0 11 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For None 0 0 0 12 STOCKHOLDER PROPOSAL - REPORT ON POLITICAL CONTRIBUTIONS. Against None 0 0 0 13 STOCKHOLDER PROPOSAL - REPORT ON CLIMATE CHANGE RISK. Against None 0 0 0 PACKAGING CORPORATION OF AMERICA Security: Meeting Type: Annual Ticker: PKG Meeting Date: 13-May-2014 ISIN US6951561090 Vote Deadline Date: 12-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CHERYL K. BEEBE For None 0 0 0 2 ELECTION OF DIRECTOR: HASAN JAMEEL For None 0 0 0 3 ELECTION OF DIRECTOR: MARK W. KOWLZAN For None 0 0 0 4 ELECTION OF DIRECTOR: ROBERT C. LYONS For None 0 0 0 5 ELECTION OF DIRECTOR: THOMAS P. MAURER For None 0 0 0 6 ELECTION OF DIRECTOR: SAMUEL M. MENCOFF For None 0 0 0 7 ELECTION OF DIRECTOR: ROGER B. PORTER For None 0 0 0 8 ELECTION OF DIRECTOR: THOMAS S. SOULELES For None 0 0 0 9 ELECTION OF DIRECTOR: PAUL T. STECKO For None 0 0 0 10 ELECTION OF DIRECTOR: JAMES D. WOODRUM For None 0 0 0 11 PROPOSAL TO APPROVE OUR EXECUTIVE COMPENSATION. For None 0 0 0 12 PROPOSAL TO RATIFY APPOINTMENT OF KPMG LLP AS OUR AUDITORS. For None 0 0 0 WASTE MANAGEMENT, INC. Security: 94106L109 Meeting Type: Annual Ticker: WM Meeting Date: 13-May-2014 ISIN US94106L1098 Vote Deadline Date: 12-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: BRADBURY H. ANDERSON For None 0 0 0 2 ELECTION OF DIRECTOR: FRANK M. CLARK, JR. For None 0 0 0 3 ELECTION OF DIRECTOR: PATRICK W. GROSS For None 0 0 0 4 ELECTION OF DIRECTOR: VICTORIA M. HOLT For None 0 0 0 5 ELECTION OF DIRECTOR: JOHN C. POPE For None 0 0 0 6 ELECTION OF DIRECTOR: W. ROBERT REUM For None 0 0 0 7 ELECTION OF DIRECTOR: DAVID P. STEINER For None 0 0 0 8 ELECTION OF DIRECTOR: THOMAS H. WEIDEMEYER For None 0 0 0 9 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. For None 0 0 0 10 APPROVAL OF OUR EXECUTIVE COMPENSATION. For None 0 0 0 11 APPROVAL OF OUR 2 For None 0 0 0 12 STOCKHOLDER PROPOSAL REGARDING DISCLOSURE OF POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. Against None 0 0 0 AG GROWTH INTERNATIONAL INC. Security: Meeting Type: Annual and Special Meeting Ticker: AGGZF Meeting Date: 14-May-2014 ISIN CA0011811068 Vote Deadline Date: 09-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 18-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO FIX THE NUMBER OF DIRECTORS OF THE COMPANY TO BE ELECTED AT THE MEETING AT SIX (6). For None 0 0 0 2 DIRECTOR For None GARY ANDERSON 0 0 0 JANET GIESSELMAN 0 0 0 BILL LAMBERT 0 0 0 BILL MASLECHKO 0 0 0 MALCOLM (MAC) MOORE 0 0 0 DAVID WHITE 0 0 0 3 TO APPOINT ERNST & YOUNG LLP AS AUDITORS OF THE COMPANY AND AUTHORIZE THE DIRECTORS OF THE COMPANY TO FIX THEIR REMUNERATION AS SUCH. For None 0 0 0 4 TO REAPPROVE AND RATIFY THE SHAREHOLDER RIGHTS PLAN OF THE COMPANY, ALL AS SET FORTH IN THE CIRCULAR. For None 0 0 0 5 TO RATIFY AND CONFIRM BY-LAW NO. 2 OF THE COMPANY RELATING TO ADVANCE NOTICE OF NOMINATIONS OF DIRECTORS OF THE COMPANY, ALL AS SET FORTH IN THE CIRCULAR. For None 0 0 0 6 TO APPROVE AMENDMENTS TO THE ARTICLES OF THE COMPANY TO, AMONG OTHER THINGS, CREATE TWO NEW CLASSES OF PREFERRED SHARES, ALL AS SET FORTH IN THE CIRCULAR. For None 0 0 0 CF INDUSTRIES HOLDINGS, INC. Security: Meeting Type: Annual Ticker: CF Meeting Date: 14-May-2014 ISIN US1252691001 Vote Deadline Date: 13-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ROBERT C. ARZBAECHER For None 0 0 0 2 ELECTION OF DIRECTOR: WILLIAM DAVISSON For None 0 0 0 3 ELECTION OF DIRECTOR: STEPHEN J. HAGGE For None 0 0 0 4 ELECTION OF DIRECTOR: ROBERT G. KUHBACH For None 0 0 0 5 ELECTION OF DIRECTOR: EDWARD A. SCHMITT For None 0 0 0 6 APPROVAL OF AN AMENDMENT TO CF INDUSTRIES HOLDINGS, INC.'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING PROVISIONS FROM ARTICLE V (REMOVAL OF DIRECTORS). For None 0 0 0 7 APPROVAL OF AN AMENDMENT TO CF INDUSTRIES HOLDINGS, INC.'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING PROVISIONS FROM ARTICLE X (AMENDMENT OF BYLAWS). For None 0 0 0 8 APPROVAL OF AN AMENDMENT TO CF INDUSTRIES HOLDINGS, INC.'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING PROVISIONS FROM ARTICLE XI (CERTAIN AMENDMENTS TO CERTIFICATE OF INCORPORATION). For None 0 0 0 9 APPROVAL OF AN AMENDMENT TO CF INDUSTRIES HOLDINGS, INC.'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO GRANT HOLDERS OF NOT LESS THAN 25% OF OUR OUTSTANDING COMMON STOCK THE RIGHT TO CALL A SPECIAL MEETING OF STOCKHOLDERS. For None 0 0 0 10 APPROVAL OF AN ADVISORY RESOLUTION REGARDING THE COMPENSATION OF CF INDUSTRIES HOLDINGS, INC.'S NAMED EXECUTIVE OFFICERS. For None 0 0 0 11 APPROVAL OF CF INDUSTRIES HOLDINGS, INC.'S 2 For None 0 0 0 12 RATIFICATION OF THE SELECTION OF KPMG LLP AS CF INDUSTRIES HOLDINGS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. For None 0 0 0 KAPSTONE PAPER & PACKAGING CORPORATION Security: 48562P103 Meeting Type: Annual Ticker: KS Meeting Date: 15-May-2014 ISIN US48562P1030 Vote Deadline Date: 14-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None JOHN M. CHAPMAN 0 0 0 RONALD J. GIDWITZ 0 0 0 MATTHEW KAPLAN 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. For None 0 0 0 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION For None 0 0 0 4 APPROVAL OF THE COMPANY'S 2 For None 0 0 0 POTASH CORPORATION OF SASKATCHEWAN INC. Security: 73755L107 Meeting Type: Annual and Special Meeting Ticker: POT Meeting Date: 15-May-2014 ISIN CA73755L1076 Vote Deadline Date: 13-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None C.M. BURLEY 0 0 0 D.G. CHYNOWETH 0 0 0 W.J. DOYLE 0 0 0 J.W. ESTEY 0 0 0 G.W. GRANDEY 0 0 0 C.S. HOFFMAN 0 0 0 D.J. HOWE 0 0 0 A.D. LABERGE 0 0 0 C.E. MADERE 0 0 0 K.G. MARTELL 0 0 0 J.J. MCCAIG 0 0 0 M. MOGFORD 0 0 0 E. VIYELLA DE PALIZA 0 0 0 2 THE APPOINTMENT OF DELOITTE LLP AS AUDITORS OF THE CORPORATION. For None 0 0 0 3 THE RESOLUTION (ATTACHED AS APPENDIX B TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR) APPROVING THE ADOPTION OF A NEW PERFORMANCE OPTION PLAN, THE FULL TEXT OF WHICH IS ATTACHED AS APPENDIX C TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. For None 0 0 0 4 THE ADVISORY RESOLUTION ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. For None 0 0 0 RAYONIER INC. Security: Meeting Type: Annual Ticker: RYN Meeting Date: 15-May-2014 ISIN US7549071030 Vote Deadline Date: 14-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: PAUL G. BOYNTON For None 0 0 0 2 ELECTION OF DIRECTOR: C. DAVID BROWN, II For None 0 0 0 3 ELECTION OF DIRECTOR: JOHN E. BUSH For None 0 0 0 4 ELECTION OF DIRECTOR: MARK E. GAUMOND For None 0 0 0 5 ELECTION OF DIRECTOR: THOMAS I. MORGAN For None 0 0 0 6 ELECTION OF DIRECTOR: DAVID W. OSKIN For None 0 0 0 7 APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT For None 0 0 0 8 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY For None 0 0 0 9 APPROVAL OF A SHAREHOLDER PROPOSAL ASKING THE BOARD TO ADOPT A POLICY AND AMEND THE BYLAWS AS NECESSARY TO REQUIRE THE CHAIR OF THE BOARD OF DIRECTORS TO BE AN INDEPENDENT MEMBER OF THE BOARD Against None 0 0 0 10 APPROVAL OF A SHAREHOLDER PROPOSAL ASKING THE BOARD TO PROVIDE A REPORT TO SHAREHOLDERS THAT DESCRIBES HOW THE COMPANY MANAGES RISKS AND COSTS RELATED TO EFFLUENT DISCHARGE AT ITS JESUP, GEORGIA SPECIALTY FIBER MILL Against None 0 0 0 THE MOSAIC COMPANY Security: 61945C103 Meeting Type: Annual Ticker: MOS Meeting Date: 15-May-2014 ISIN US61945C1036 Vote Deadline Date: 14-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVAL OF AN AMENDMENT TO MOSAIC'S RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. For None 0 0 0 2 ELECTION OF A DIRECTOR FOR A TERM EXPIRING IN 2015: DENISE C. JOHNSON For None 0 0 0 3 ELECTION OF A DIRECTOR FOR A TERM EXPIRING IN 2015: NANCY E. COOPER (TERM EXPIRES IN 2) For None 0 0 0 4 ELECTION OF A DIRECTOR FOR A TERM EXPIRING IN 2015: JAMES L. POPOWICH (TERM EXPIRES IN 2) For None 0 0 0 5 ELECTION OF A DIRECTOR FOR A TERM EXPIRING IN 2015: JAMES T. PROKOPANKO (TERM EXPIRES IN 2) For None 0 0 0 6 ELECTION OF A DIRECTOR FOR A TERM EXPIRING IN 2015: STEVEN M. SEIBERT (TERM EXPIRES IN 2) For None 0 0 0 7 APPROVAL OF THE MOSAIC COMPANY 2, AS RECOMMENDED BY THE BOARD OF DIRECTORS. For None 0 0 0 8 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT OUR FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDING DECEMBER 31, 2, 2014. For None 0 0 0 9 A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY-ON-PAY"). For None 0 0 0 TOTAL S.A. Security: 89151E109 Meeting Type: Annual Ticker: TOT Meeting Date: 16-May-2014 ISIN US89151E1091 Vote Deadline Date: 07-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 18-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVAL OF FINANCIAL STATEMENTS OF THE PARENT COMPANY FOR THE 2 For None 0 0 0 2 APPROVAL OF CONSOLIDATED FINANCIAL STATEMENTS FOR THE 2 For None 0 0 0 3 ALLOCATION OF EARNINGS, DECLARATION OF DIVIDEND. For None 0 0 0 4 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE IN SHARES OF THE COMPANY. For None 0 0 0 5 RENEWAL OF THE APPOINTMENT OF MS. PATRICIA BARBIZET AS A DIRECTOR. For None 0 0 0 6 RENEWAL OF THE APPOINTMENT OF MS. MARIE-CHRISTINE COISNE-ROQUETTE AS A DIRECTOR. For None 0 0 0 7 RENEWAL OF THE APPOINTMENT OF MR. PAUL DESMARAIS, JR AS A DIRECTOR. For None 0 0 0 8 RENEWAL OF THE APPOINTMENT OF MS. BARBARA KUX AS A DIRECTOR. For None 0 0 0 9 ADVISORY OPINION ON THE ELEMENTS OF COMPENSATION DUE OR GRANTED FOR FISCAL YEAR ENDED DECEMBER 31, 2, CHAIRMAN AND CHIEF EXECUTIVE OFFICER. For None 0 0 0 10 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES AND/OR ANY SECURITIES PROVIDING ACCESS TO THE COMPANY'S SHARE CAPITAL WHILE MAINTAINING SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS OR BY CAPITALIZING PREMIUMS, RESERVES, SURPLUSES OR OTHER LINE ITEMS. For None 0 0 0 11 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. For None 0 0 0 12 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE NUMBER OF SECURITIES TO BE ISSUED, IN THE EVENT OF SURPLUS DEMAND IN CASE OF SHARE CAPITAL INCREASE WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. For None 0 0 0 13 DELEGATION OF POWERS GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL, IN PAYMENT OF SECURITIES THAT WOULD BE CONTRIBUTED TO THE COMPANY, WHICH ENTAILS SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED TO REMUNERATE IN-KIND CONTRIBUTIONS. For None 0 0 0 14 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL UNDER THE CONDITIONS PROVIDED IN ARTICLES L. 3332-18 AND FOLLOWING OF THE FRENCH LABOUR CODE, WHICH ENTAILS SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED DUE TO THE SUBSCRIPTION OF SHARES BY GROUP EMPLOYEES. For None 0 0 0 15 DELEGATION OF POWERS GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL RESERVED FOR CATEGORIES OF BENEFICIARIES IN A TRANSACTION RESERVED FOR EMPLOYEES WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. For None 0 0 0 16 AUTHORIZATION TO GRANT RESTRICTED SHARES OF THE COMPANY TO EMPLOYEES OF THE GROUP AS WELL AS TO EXECUTIVE DIRECTORS OF THE COMPANY OR OTHER COMPANIES OF THE GROUP, WHICH ENTAILS SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED IN FAVOR OF THE BENEFICIARIES OF SUCH SHARE ALLOCATIONS. For None 0 0 0 17 AMENDMENT OF ARTICLE 11 OF THE COMPANY'S ARTICLES OF ASSOCIATION TO DETERMINE THE APPOINTMENT PROCEDURES OF THE DIRECTOR(S) REPRESENTING EMPLOYEES PURSUANT TO THE FRENCH LAW OF JUNE 14, 2013, ON THE PROTECTION OF EMPLOYMENT AND TO INTEGRATE TECHNICAL CHANGES CONCERNING CERTAIN PROVISIONS REGARDING THE DIRECTORS REPRESENTING EMPLOYEE SHAREHOLDERS. For None 0 0 0 18 AMENDMENT OF ARTICLE 12 OF THE COMPANY'S ARTICLES OF ASSOCIATION IN ORDER TO SET THE LIMIT ON THE AGE OF THE CHAIRMAN OF THE BOARD AT 70 YEARS. For None 0 0 0 19 AMENDMENT OF ARTICLE 15 OF THE COMPANY'S ARTICLES OF ASSOCIATION IN ORDER TO SET THE LIMIT ON THE AGE OF THE PRESIDENT AT 67 YEARS. For None 0 0 0 20 AMENDMENT OF ARTICLE 17 OF THE COMPANY'S ARTICLES OF ASSOCIATION FOR HARMONIZATION PURPOSES WITH THE FRENCH ORDER OF DECEMBER 9, 2010, IMPLEMENTING INTO FRENCH LEGISLATION THE EUROPEAN DIRECTIVE REGARDING THE RIGHT OF SHAREHOLDERS TO BE REPRESENTED AT SHAREHOLDERS' MEETINGS BY ANY PERSON OF THEIR CHOICE. For None 0 0 0 21 CIRCULATION OF A QUARTERLY NEWSLETTER BY THE EMPLOYEE DIRECTORS AND THE DIRECTOR REPRESENTING EMPLOYEE SHAREHOLDERS. Against None 0 0 0 22 COMPONENTS OF THE COMPENSATION OF EXECUTIVE DIRECTORS AND EMPLOYEES LINKED TO INDUSTRIAL SAFETY INDICATORS. Against None 0 0 0 23 EXPANSION OF INDIVIDUAL SHARE OWNERSHIP (LOYALTY DIVIDEND). Against None 0 0 0 24 INCLUSION OF EMPLOYEE DIRECTOR(S) IN THE BOARD OF DIRECTORS' ORGANIZATION (AMENDMENT OF PARAGRAPH 5, ARTICLE 12 OF THE ARTICLES OF ASSOCIATION TO PROVIDE FOR THE PARTICIPATION OF EMPLOYEE DIRECTORS IN ALL THE BOARD'S COMMITTEES). Against None 0 0 0 25 DISTRIBUTION OF ATTENDANCE FEES (AMENDMENT OF PARAGRAPH 7, ARTICLE 12 OF THE ARTICLES OF ASSOCIATION TO PROVIDE FOR A DISTRIBUTION OF ATTENDANCE FEES BASED ON THE ACTUAL TIME SPENT BY DIRECTORS AT BOARD MEETINGS). Against None 0 0 0 TRANSOCEAN, LTD. Security: H8817H100 Meeting Type: Annual Ticker: RIG Meeting Date: 16-May-2014 ISIN CH0048265513 Vote Deadline Date: 15-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 18-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 2, INCLUDING CONSOLIDATED FINANCIAL STATEMENTS AND STATUTORY FINANCIAL STATEMENTS OF TRANSOCEAN LTD For None 0 0 0 2 DISCHARGE OF BOARD OF DIRECTORS AND EXECUTIVE MANAGEMENT FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2013 For None 0 0 0 3 APPROPRIATION OF AVAILABLE EARNINGS For None 0 0 0 4 DISTRIBUTION OF A DIVIDEND OUT OF CAPITAL CONTRIBUTION RESERVES OF US$3.00 PER OUTSTANDING SHARE For None 0 0 0 5 AUTHORIZED SHARE CAPITAL For None 0 0 0 6 REDUCTION OF THE MAXIMUM NUMBER OF MEMBERS OF BOARD OF DIRECTORS TO 11 FROM 14 For None 0 0 0 7 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: AMENDMENTS REGARDING ELECTIONS AND RELATED MATTERS For None 0 0 0 8 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: BINDING SHAREHOLDER RATIFICATION OF THE COMPENSATION OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM For None 0 0 0 9 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: SUPPLEMENTARY AMOUNT FOR PERSONS ASSUMING AN EXECUTIVE MANAGEMENT TEAM POSITION DURING A COMPENSATION PERIOD FOR WHICH SHAREHOLDER RATIFICATION HAS ALREADY BEEN GRANTED For None 0 0 0 10 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: GENERAL PRINCIPLES AND TERMS APPLICABLE TO THE COMPENSATION OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM For None 0 0 0 11 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: MAXIMUM TERM AND TERMINATION NOTICE PERIOD OF MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM AND NON- COMPETITION AGREEMENTS WITH MEMBERS OF THE EXECUTIVE MANAGEMENT TEAM For None 0 0 0 12 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: PERMISSIBLE MANDATES OF MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM For None 0 0 0 13 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: LOANS AND POST-RETIREMENT BENEFITS BEYOND OCCUPATIONAL PENSIONS For None 0 0 0 14 AMENDMENT OF ARTICLES OF ASSOCIATION REGARDING THE APPLICABLE VOTE STANDARD FOR ELECTIONS OF DIRECTORS, THE CHAIRMAN AND THE MEMBERS OF THE COMPENSATION COMMITTEE For None 0 0 0 15 AMENDMENT OF ARTICLES OF ASSOCIATION REGARDING SHAREHOLDER AGENDA ITEM REQUESTS PURSUANT TO SWISS LAW For None 0 0 0 16 REELECTION OF DIRECTOR: IAN C. STRACHAN For None 0 0 0 17 REELECTION OF DIRECTOR: GLYN A. BARKER For None 0 0 0 18 REELECTION OF DIRECTOR: VANESSA C.L. CHANG For None 0 0 0 19 REELECTION OF DIRECTOR: FREDERICO F. CURADO For None 0 0 0 20 REELECTION OF DIRECTOR: CHAD DEATON For None 0 0 0 21 REELECTION OF DIRECTOR: MARTIN B. MCNAMARA For None 0 0 0 22 REELECTION OF DIRECTOR: SAMUEL MERKSAMER For None 0 0 0 23 REELECTION OF DIRECTOR: EDWARD R. MULLER For None 0 0 0 24 REELECTION OF DIRECTOR: STEVEN L. NEWMAN For None 0 0 0 25 REELECTION OF DIRECTOR: TAN EK KIA For None 0 0 0 26 ELECTION OF DIRECTOR: VINCENT J. INTRIERI For None 0 0 0 27 ELECTION OF IAN C. STRACHAN AS THE CHAIRMAN OF THE BOARD OF DIRECTORS FOR A TERM EXTENDING UNTIL COMPLETION OF THE NEXT ANNUAL GENERAL MEETING For None 0 0 0 28 ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: FREDERICO F. CURADO For None 0 0 0 29 ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: MARTIN B. MCNAMARA For None 0 0 0 30 ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: TAN EK KIA For None 0 0 0 31 ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: VINCENT J. INTRIERI For None 0 0 0 32 ELECTION OF SCHWEIGER ADVOKATUR / NOTARIAT AS THE INDEPENDENT PROXY FOR A TERM EXTENDING UNTIL COMPLETION OF THE NEXT ANNUAL GENERAL MEETING For None 0 0 0 33 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2& YOUNG LTD, ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE- YEAR TERM For None 0 0 0 34 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION For None 0 0 0 35 REAPPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE LONG-TERM INCENTIVE PLAN OF TRANSOCEAN LTD. For None 0 0 0 TRANSOCEAN, LTD. Security: H8817H100 Meeting Type: Annual Ticker: RIG Meeting Date: 16-May-2014 ISIN CH0048265513 Vote Deadline Date: 15-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 05-May-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 2, INCLUDING CONSOLIDATED FINANCIAL STATEMENTS AND STATUTORY FINANCIAL STATEMENTS OF TRANSOCEAN LTD For None 0 0 0 2 DISCHARGE OF BOARD OF DIRECTORS AND EXECUTIVE MANAGEMENT FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2013 For None 0 0 0 3 APPROPRIATION OF AVAILABLE EARNINGS For None 0 0 0 4 DISTRIBUTION OF A DIVIDEND OUT OF CAPITAL CONTRIBUTION RESERVES OF US$3.00 PER OUTSTANDING SHARE For None 0 0 0 5 AUTHORIZED SHARE CAPITAL For None 0 0 0 6 REDUCTION OF THE MAXIMUM NUMBER OF MEMBERS OF BOARD OF DIRECTORS TO 11 FROM 14 For None 0 0 0 7 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: AMENDMENTS REGARDING ELECTIONS AND RELATED MATTERS For None 0 0 0 8 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: BINDING SHAREHOLDER RATIFICATION OF THE COMPENSATION OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM For None 0 0 0 9 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: SUPPLEMENTARY AMOUNT FOR PERSONS ASSUMING AN EXECUTIVE MANAGEMENT TEAM POSITION DURING A COMPENSATION PERIOD FOR WHICH SHAREHOLDER RATIFICATION HAS ALREADY BEEN GRANTED For None 0 0 0 10 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: GENERAL PRINCIPLES AND TERMS APPLICABLE TO THE COMPENSATION OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM For None 0 0 0 11 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: MAXIMUM TERM AND TERMINATION NOTICE PERIOD OF MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM AND NON- COMPETITION AGREEMENTS WITH MEMBERS OF THE EXECUTIVE MANAGEMENT TEAM For None 0 0 0 12 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: PERMISSIBLE MANDATES OF MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM For None 0 0 0 13 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: LOANS AND POST-RETIREMENT BENEFITS BEYOND OCCUPATIONAL PENSIONS For None 0 0 0 14 AMENDMENT OF ARTICLES OF ASSOCIATION REGARDING THE APPLICABLE VOTE STANDARD FOR ELECTIONS OF DIRECTORS, THE CHAIRMAN AND THE MEMBERS OF THE COMPENSATION COMMITTEE For None 0 0 0 15 AMENDMENT OF ARTICLES OF ASSOCIATION REGARDING SHAREHOLDER AGENDA ITEM REQUESTS PURSUANT TO SWISS LAW For None 0 0 0 16 REELECTION OF DIRECTOR: IAN C. STRACHAN For None 0 0 0 17 REELECTION OF DIRECTOR: GLYN A. BARKER For None 0 0 0 18 REELECTION OF DIRECTOR: VANESSA C.L. CHANG For None 0 0 0 19 REELECTION OF DIRECTOR: FREDERICO F. CURADO For None 0 0 0 20 REELECTION OF DIRECTOR: CHAD DEATON For None 0 0 0 21 REELECTION OF DIRECTOR: MARTIN B. MCNAMARA For None 0 0 0 22 REELECTION OF DIRECTOR: SAMUEL MERKSAMER For None 0 0 0 23 REELECTION OF DIRECTOR: EDWARD R. MULLER For None 0 0 0 24 REELECTION OF DIRECTOR: STEVEN L. NEWMAN For None 0 0 0 25 REELECTION OF DIRECTOR: TAN EK KIA For None 0 0 0 26 ELECTION OF DIRECTOR: VINCENT J. INTRIERI For None 0 0 0 27 ELECTION OF IAN C. STRACHAN AS THE CHAIRMAN OF THE BOARD OF DIRECTORS FOR A TERM EXTENDING UNTIL COMPLETION OF THE NEXT ANNUAL GENERAL MEETING For None 0 0 0 28 ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: FREDERICO F. CURADO For None 0 0 0 29 ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: MARTIN B. MCNAMARA For None 0 0 0 30 ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: TAN EK KIA For None 0 0 0 31 ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: VINCENT J. INTRIERI For None 0 0 0 32 ELECTION OF SCHWEIGER ADVOKATUR / NOTARIAT AS THE INDEPENDENT PROXY FOR A TERM EXTENDING UNTIL COMPLETION OF THE NEXT ANNUAL GENERAL MEETING For None 0 0 0 33 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2& YOUNG LTD, ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE- YEAR TERM For None 0 0 0 34 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION For None 0 0 0 35 REAPPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE LONG-TERM INCENTIVE PLAN OF TRANSOCEAN LTD. For None 0 0 0 AMERICAN TOWER CORPORATION Security: 03027X100 Meeting Type: Annual Ticker: AMT Meeting Date: 20-May-2014 ISIN US03027X1000 Vote Deadline Date: 19-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RAYMOND P. DOLAN For None 0 0 0 2 ELECTION OF DIRECTOR: RONALD M. DYKES For None 0 0 0 3 ELECTION OF DIRECTOR: CAROLYN F. KATZ For None 0 0 0 4 ELECTION OF DIRECTOR: GUSTAVO LARA CANTU For None 0 0 0 5 ELECTION OF DIRECTOR: JOANN A. REED For None 0 0 0 6 ELECTION OF DIRECTOR: PAMELA D.A. REEVE For None 0 0 0 7 ELECTION OF DIRECTOR: DAVID E. SHARBUTT For None 0 0 0 8 ELECTION OF DIRECTOR: JAMES D. TAICLET, JR. For None 0 0 0 9 ELECTION OF DIRECTOR: SAMME L. THOMPSON For None 0 0 0 10 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. For None 0 0 0 11 TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. For None 0 0 0 INGREDION INC Security: Meeting Type: Annual Ticker: INGR Meeting Date: 21-May-2014 ISIN US4571871023 Vote Deadline Date: 20-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LUIS ARANGUREN- TRELLEZ For None 0 0 0 2 ELECTION OF DIRECTOR: DAVID B. FISCHER For None 0 0 0 3 ELECTION OF DIRECTOR: ILENE S. GORDON For None 0 0 0 4 ELECTION OF DIRECTOR: PAUL HANRAHAN For None 0 0 0 5 ELECTION OF DIRECTOR: WAYNE M. HEWETT For None 0 0 0 6 ELECTION OF DIRECTOR: RHONDA L. JORDAN For None 0 0 0 7 ELECTION OF DIRECTOR: GREGORY B. KENNY For None 0 0 0 8 ELECTION OF DIRECTOR: BARBARA A. KLEIN For None 0 0 0 9 ELECTION OF DIRECTOR: VICTORIA J. REICH For None 0 0 0 10 ELECTION OF DIRECTOR: DWAYNE A. WILSON For None 0 0 0 11 TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S "NAMED EXECUTIVE OFFICERS" For None 0 0 0 12 TO AMEND AND APPROVE THE INGREDION INCORPORATED STOCK INCENTIVE PLAN For None 0 0 0 13 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY AND ITS SUBSIDIARIES, IN RESPECT OF THE COMPANY'S OPERATIONS IN 2014 For None 0 0 0 CHINA MOBILE (HONG KONG) LIMITED Security: 16941M109 Meeting Type: Annual Ticker: CHL Meeting Date: 22-May-2014 ISIN US16941M1099 Vote Deadline Date: 13-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 21-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO RECEIVE AND CONSIDER THE AUDITED FINANCIAL STATEMENTS AND THE REPORTS OF THE DIRECTORS AND AUDITORS OF THE COMPANY AND ITS SUBSIDIARIES FOR THE YEAR ENDED 31 DECEMBER 2013. For None 0 0 0 2 TO DECLARE A FINAL DIVIDEND FOR THE YEAR ENDED 31 DECEMBER 2013. For None 0 0 0 3 TO RE-ELECT THE MR. XI GUOHUA AS EXECUTIVE DIRECTOR OF THE COMPANY. For None 0 0 0 4 TO RE-ELECT THE MR. SHA YUEJIA AS EXECUTIVE DIRECTOR OF THE COMPANY. For None 0 0 0 5 TO RE-ELECT THE MR. LIU AILI AS EXECUTIVE DIRECTOR OF THE COMPANY. For None 0 0 0 6 TO RE-ELECT THE DR. LO KA SHUI AS INDEPENDENT NON-EXECUTIVE DIRECTOR OF THE COMPANY. For None 0 0 0 7 TO RE-ELECT THE MR. PAUL CHOW MAN YIU AS INDEPENDENT NON-EXECUTIVE DIRECTOR OF THE COMPANY. For None 0 0 0 8 TO RE-APPOINT PRICEWATERHOUSECOOPERS AND PRICEWATERHOUSECOOPERS ZHONG TIAN LLP AS THE AUDITORS OF THE GROUP FOR HONG KONG FINANCIAL REPORTING AND U.S. FINANCIAL REPORTING PURPOSES, RESPECTIVELY, AND TO AUTHORIZE THE DIRECTORS OF THE COMPANY TO FIX THEIR REMUNERATION. For None 0 0 0 9 TO GIVE A GENERAL MANDATE TO THE DIRECTORS OF THE COMPANY TO REPURCHASE SHARES IN THE COMPANY NOT EXCEEDING 10% OF THE EXISTING ISSUED SHARE CAPITAL IN ACCORDANCE WITH ORDINARY RESOLUTION NUMBER 6 AS SET OUT IN THE AGM NOTICE. For None 0 0 0 10 TO GIVE A GENERAL MANDATE TO THE DIRECTORS OF THE COMPANY TO ISSUE, ALLOT AND DEAL WITH ADDITIONAL SHARES IN THE COMPANY NOT EXCEEDING 20% OF THE EXISTING ISSUED SHARE CAPITAL IN ACCORDANCE WITH ORDINARY RESOLUTION NUMBER 7 AS SET OUT IN THE AGM NOTICE. For None 0 0 0 11 TO EXTEND THE GENERAL MANDATE GRANTED TO THE DIRECTORS OF THE COMPANY TO ISSUE, ALLOT AND DEAL WITH SHARES BY THE NUMBER OF SHARES REPURCHASED IN ACCORDANCE WITH ORDINARY RESOLUTION NUMBER 8 AS SET OUT IN THE AGM NOTICE. For None 0 0 0 12 TO AMEND THE EXISTING ARTICLES OF ASSOCIATION OF THE COMPANY IN THE MANNER SET OUT IN THE SECTION HEADED "PROPOSED ADOPTION OF NEW ARTICLES OF ASSOCIATION" IN THE CIRCULAR OF THE COMPANY DATED 8 APRIL 2014. For None 0 0 0 SOLAZYME, INC. Security: 83415T101 Meeting Type: Annual Ticker: SZYM Meeting Date: 22-May-2014 ISIN US83415T1016 Vote Deadline Date: 21-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 10-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None JONATHAN S. WOLFSON 0 0 0 DAVID C. COLE 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2014. For None 0 0 0 THE WILLIAMS COMPANIES, INC. Security: Meeting Type: Annual Ticker: WMB Meeting Date: 22-May-2014 ISIN US9694571004 Vote Deadline Date: 21-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 18-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ALAN S. ARMSTRONG For None 0 0 0 2 ELECTION OF DIRECTOR: JOSEPH R. CLEVELAND For None 0 0 0 3 ELECTION OF DIRECTOR: KATHLEEN B. COOPER For None 0 0 0 4 ELECTION OF DIRECTOR: JOHN A. HAGG For None 0 0 0 5 ELECTION OF DIRECTOR: JUANITA H. HINSHAW For None 0 0 0 6 ELECTION OF DIRECTOR: RALPH IZZO For None 0 0 0 7 ELECTION OF DIRECTOR: FRANK T. MACINNIS For None 0 0 0 8 ELECTION OF DIRECTOR: ERIC W. MANDELBLATT For None 0 0 0 9 ELECTION OF DIRECTOR: STEVEN W. NANCE For None 0 0 0 10 ELECTION OF DIRECTOR: MURRAY D. SMITH For None 0 0 0 11 ELECTION OF DIRECTOR: JANICE D. STONEY For None 0 0 0 12 ELECTION OF DIRECTOR: LAURA A. SUGG For None 0 0 0 13 APPROVAL OF THE AMENDMENT TO THE WILLIAMS COMPANIES, INC. 2 For None 0 0 0 14 APPROVAL OF THE AMENDMENT TO THE WILLIAMS COMPANIES, INC. 2 For None 0 0 0 15 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2014. For None 0 0 0 16 APPROVAL, BY NONBINDING ADVISORY VOTE, OF THE COMPANY'S EXECUTIVE COMPENSATION. For None 0 0 0 BUNGE LIMITED Security: G16962105 Meeting Type: Annual Ticker: BG Meeting Date: 23-May-2014 ISIN BMG169621056 Vote Deadline Date: 22-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 15-Apr-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ERNEST G. BACHRACH For None 0 0 0 2 ELECTION OF DIRECTOR: ENRIQUE H. BOILINI For None 0 0 0 3 ELECTION OF DIRECTOR: CAROL M. BROWNER For None 0 0 0 4 TO APPOINT DELOITTE & TOUCHE LLP AS BUNGE LIMITED'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2' FEES. For None 0 0 0 5 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For None 0 0 0 6 TO RE-APPROVE THE PERFORMANCE GOALS FOR THE BUNGE LIMITED 2 For None 0 0 0 CNOOC LIMITED Security: Meeting Type: Annual Ticker: CEO Meeting Date: 23-May-2014 ISIN US1261321095 Vote Deadline Date: 16-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 02-May-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO RECEIVE AND CONSIDER THE AUDITED STATEMENT OF ACCOUNTS TOGETHER WITH THE REPORT OF THE DIRECTORS AND INDEPENDENT AUDITORS' REPORT THEREON FOR THE YEAR ENDED 31 DECEMBER 2013. For Abstain 0 0 0 2 TO DECLARE A FINAL DIVIDEND FOR THE YEAR ENDED 31 DECEMBER 2013. For Abstain 0 0 0 3 TO RE-ELECT MR. LI FANRONG AS AN EXECUTIVE DIRECTOR OF THE COMPANY For Abstain 0 0 0 4 TO RE-ELECT MR. WANG YILIN AS A NON- EXECUTIVE DIRECTOR OF THE COMPANY. For Abstain 0 0 0 5 TO RE-ELECT MR. LV BO AS A NON- EXECUTIVE DIRECTOR OF THE COMPANY. For Abstain 0 0 0 6 TO RE-ELECT MR. ZHANG JIANWEI AS A NON- EXECUTIVE DIRECTOR OF THE COMPANY. For Abstain 0 0 0 7 TO RE-ELECT MR. WANG JIAXIANG AS A NON-EXECUTIVE DIRECTOR OF THE COMPANY. For Abstain 0 0 0 8 TO RE-ELECT MR. LAWRENCE J. LAU AS AN INDEPENDENT NON-EXECUTIVE DIRECTOR OF THE COMPANY. For Abstain 0 0 0 9 TO RE-ELECT MR. KEVIN G. LYNCH AS AN INDEPENDENT NON-EXECUTIVE DIRECTOR OF THE COMPANY. For Abstain 0 0 0 10 TO AUTHORISE THE BOARD OF DIRECTORS TO FIX THE REMUNERATION OF EACH OF THE DIRECTORS. For Abstain 0 0 0 11 TO RE-APPOINT DELOITTE TOUCHE TOHMATSU AS THE INDEPENDENT AUDITORS OF THE COMPANY AND ITS SUBSIDIARIES, AND TO AUTHORIZE THE BOARD OF DIRECTORS TO FIX THEIR REMUNERATION. For Abstain 0 0 0 12 TO GRANT A GENERAL MANDATE TO THE DIRECTORS TO REPURCHASE SHARES IN THE CAPITAL OF THE COMPANY NOT EXCEEDING 10% OF THE AGGREGATE NUMBER OF SHARES OF THE COMPANY IN ISSUE AS AT THE DATE OF PASSING OF THIS RESOLUTION. For Abstain 0 0 0 13 TO GRANT A GENERAL MANDATE TO THE DIRECTORS TO ISSUE, ALLOT AND DEAL WITH ADDITIONAL SHARES IN THE CAPITAL OF THE COMPANY AND TO MAKE OR GRANT OFFERS, AGREEMENTS, OPTIONS AND SIMILAR RIGHTS TO SUBSCRIBE FOR OR CONVERT ANY SECURITY INTO SHARES IN THE COMPANY WHICH WOULD OR MIGHT REQUIRE THE EXERCISE OF SUCH POWER, WHICH SHALL NOT EXCEED 20% OF THE AGGREGATE NUMBER OF SHARES OF THE COMPANY IN ISSUE AS AT THE DATE OF PASSING OF THIS RESOLUTION. For Abstain 0 0 0 14 TO EXTEND THE GENERAL MANDATE GRANTED TO THE DIRECTORS TO ISSUE, ALLOT AND DEAL WITH ADDITIONAL SHARES OF THE COMPANY AND TO MAKE OR GRANT OFFERS, AGREEMENTS, OPTIONS AND SIMILAR RIGHTS TO SUBSCRIBE FOR OR CONVERT ANY SECURITY INTO SHARES IN THE COMPANY BY THE AGGREGATE NUMBER OF SHARES REPURCHASED, WHICH SHALL NOT EXCEED 10% OF THE AGGREGATE NUMBER OF SHARES OF THE COMPANY IN ISSUE AS AT THE DATE OF PASSING OF THIS RESOLUTION. For Abstain 0 0 0 ORANGE Security: Meeting Type: Annual Ticker: ORAN Meeting Date: 27-May-2014 ISIN US6840601065 Vote Deadline Date: 16-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 02-May-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVAL OF THE NON-CONSOLIDATED FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ENDED DECEMBER 31, 2013 For None 0 0 0 2 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ENDED DECEMBER 31, 2013 For None 0 0 0 3 ALLOCATION OF THE INCOME FOR THE FINANCIAL YEAR ENDED DECEMBER 31, 2013, AS STATED IN THE ANNUAL FINANCIAL STATEMENTS For None 0 0 0 4 AGREEMENT REFERRED TO IN ARTICLE L. 225-38 OF THE FRENCH COMMERCIAL CODE - COMPENSATION OF MR. BERNARD DUFAU For None 0 0 0 5 RENEWAL OF THE TERM OF OFFICE OF MR. STEPHANE RICHARD For None 0 0 0 6 ELECTION OF MR. PATRICE BRUNET AS DIRECTOR REPRESENTING THE EMPLOYEE SHAREHOLDERS For None 0 0 0 7 ELECTION OF MR. JEAN-LUC BURGAIN AS DIRECTOR REPRESENTING THE EMPLOYEE SHAREHOLDERS For None 0 0 0 8 ATTENDANCE FEES PAID TO THE BOARD OF DIRECTORS For None 0 0 0 9 ADVISORY OPINION ON THE COMPENSATION ITEMS DUE OR ALLOCATED FOR THE FINANCIAL YEAR ENDED DECEMBER 31, 2, CHAIRMAN AND CHIEF EXECUTIVE OFFICER For None 0 0 0 10 ADVISORY OPINION ON THE COMPENSATION ITEMS DUE OR ALLOCATED FOR THE FINANCIAL YEAR ENDED DECEMBER 31, 2, CHIEF EXECUTIVE OFFICER DELEGATE For None 0 0 0 11 AUTHORIZATION TO BE GRANTED TO THE BOARD OF DIRECTORS TO PURCHASE OR TRANSFER SHARES OF THE COMPANY For None 0 0 0 12 AMENDMENT TO POINT 1 OF ARTICLE 15 OF THE BYLAWS, BOARD MEETINGS For None 0 0 0 13 AUTHORIZATION TO THE BOARD OF DIRECTORS TO REDUCE THE SHARE CAPITAL THROUGH THE CANCELLATION OF SHARES For None 0 0 0 14 POWERS FOR FORMALITIES For None 0 0 0 GUANGSHEN RAILWAY COMPANY LIMITED Security: 40065W107 Meeting Type: Annual Ticker: GSH Meeting Date: 29-May-2014 ISIN US40065W1071 Vote Deadline Date: 22-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 06-May-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO REVIEW AND APPROVE THE WORK REPORT OF THE BOARD OF DIRECTORS OF THE COMPANY FOR 2013 For Abstain 0 0 0 2 TO REVIEW AND APPROVE THE WORK REPORT OF THE SUPERVISORY COMMITTEE OF THE COMPANY FOR 2013 For Abstain 0 0 0 3 TO REVIEW AND APPROVE THE AUDITED FINANCIAL STATEMENTS OF THE COMPANY FOR 2013 For Abstain 0 0 0 4 TO REVIEW AND APPROVE THE PROFITS DISTRIBUTION PROPOSAL OF THE COMPANY FOR 2013 For Abstain 0 0 0 5 TO REVIEW AND APPROVE THE FINANCIAL BUDGET PROPOSAL OF THE COMPANY FOR 2014 For Abstain 0 0 0 6 TO REVIEW AND APPROVE THE RE- APPOINTMENT OF PRICEWATERHOUSECOOPERS ZHONG TIAN LLP AS THE PRC AUDITOR TO THE COMPANY FOR 2 For Abstain 0 0 0 7 TO REVIEW AND APPROVE THE RE- APPOINTMENT OF PRICEWATERHOUSECOOPERS AS THE INTERNATIONAL AUDITOR TO THE COMPANY FOR 2 For Abstain 0 0 0 8 DIRECTOR For For LI WENXIN-DIRECTOR 0 0 0 SHEN YI-DIRECTOR 0 0 0 LUO QING-DIRECTOR 0 0 0 SUN JING-DIRECTOR 0 0 0 YU ZHIMING-DIRECTOR 0 0 0 HUANG XIN-DIRECTOR 0 0 0 CHEN SONG-INDEP DIR 0 0 0 JIA JIANMIN-INDEP DIR 0 0 0 WANG YUNTING-INDEP DIR 0 0 0 LIU MENGSHU-SUP COM 0 0 0 CHEN SHAOHONG-SUP COM 0 0 0 SHEN JIANCONG-SUP COM 0 0 0 LI ZHIMING-SUP COM 0 0 0 9 TO REVIEW AND APPROVE THE REMUNERATIONS AND ALLOWANCES OF DIRECTORS OF THE SEVENTH SESSION OF THE BOARD OF DIRECTORS OF THE COMPANY For Abstain 0 0 0 10 TO REVIEW AND APPROVE THE ALLOWANCES OF SUPERVISORS OF THE SEVENTH SESSION OF THE SUPERVISORY COMMITTEE OF THE COMPANY For Abstain 0 0 0 TELEFONICA, S.A. Security: Meeting Type: Annual Ticker: TEF Meeting Date: 29-May-2014 ISIN US8793822086 Vote Deadline Date: 27-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 24-May-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 EXAMINATION AND APPROVAL, IF APPLICABLE, OF INDIVIDUAL ANNUAL ACCOUNTS, CONSOLIDATED FINANCIAL STATEMENTS & MANAGEMENT REPORT OF TELEFONICA, S.A. AND OF ITS CONSOLIDATED GROUP OF COMPANIES, ALL AS MORE FULLY DESCRIBED IN THE PROXY MATERIAL. None For 0 0 0 2 RE-ELECTION OF THE AUDITOR FOR FISCAL YEAR 2014. None For 0 0 0 3 SHAREHOLDER COMPENSATION BY MEANS OF A SCRIP DIVIDEND. INCREASE IN SHARE CAPITAL BY SUCH AMOUNT AS MAY BE DETERMINED PURSUANT TO THE TERMS AND CONDITION OF THE RESOLUTION, ALL AS MORE FULLY DESCRIBED IN THE PROXY MATERIAL. None For 0 0 0 4 DELEGATION TO DIRECTORS OF POWER TO ISSUE DEBENTURES, BONDS, NOTES & OTHER FIXED-INCOME SECURITIES AND HYBRID INSTRUMENTS, INCLUDING PREFERRED SHARES, BE THEY SIMPLE, EXCHANGEABLE AND/OR CONVERTIBLE, ALL AS MORE FULLY DESCRIBED IN THE MATERIAL None For 0 0 0 5 AUTHORIZATION FOR THE ACQUISITION OF THE COMPANY'S OWN SHARES DIRECTLY OR THROUGH COMPANIES OF THE GROUP. None For 0 0 0 6 APPROVAL OF A LONG-TERM INCENTIVE PLAN CONSISTING OF THE DELIVERY OF SHARES OF TELEFONICA, S.A. FOR THE EXECUTIVES OF THE TELEFONICA GROUP. None For 0 0 0 7 APPROVAL OF A GLOBAL INCENTIVE TELEFONICA, S.A. SHARES PURCHASE PLAN FOR THE EMPLOYEES OF THE TELEFONICA GROUP. None For 0 0 0 8 DELEGATION OF POWERS TO FORMALIZE, INTERPRET, CORRECT AND IMPLEMENT THE RESOLUTIONS ADOPTED BY THE SHAREHOLDERS. None For 0 0 0 9 CONSULTATIVE VOTE ON THE ANNUAL REPORT ON THE REMUNERATION OF DIRECTORS. None For 0 0 0 MARKWEST ENERGY PARTNERS LP Security: Meeting Type: Annual Ticker: MWE Meeting Date: 06-Jun-2014 ISIN US5707591005 Vote Deadline Date: 05-Jun-2014 Agenda Management Total Ballot Shares: Last Vote Date: 02-May-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None FRANK M. SEMPLE 0 0 0 DONALD D. WOLF 0 0 0 W.A. BRUCKMANN III 0 0 0 MICHAEL L. BEATTY 0 0 0 CHARLES K. DEMPSTER 0 0 0 DONALD C. HEPPERMANN 0 0 0 RANDALL J. LARSON 0 0 0 ANNE E. FOX MOUNSEY 0 0 0 WILLIAM P. NICOLETTI 0 0 0 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE PARTNERSHIP'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PARTNERSHIP'S PROXY STATEMENT FOR THE 2 For None 0 0 0 3 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE PARTNERSHIP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. For None 0 0 0 PHILIPPINE LONG DISTANCE TELEPHONE CO. Security: Meeting Type: Annual Ticker: PHI Meeting Date: 10-Jun-2014 ISIN US7182526043 Vote Deadline Date: 30-May-2014 Agenda Management Total Ballot Shares: Last Vote Date: 24-May-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVAL OF THE AUDITED FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2'S 2 For Abstain 0 0 0 2 DIRECTOR For For MR. A.V. PANGANIBAN 0 0 0 MR. PEDRO E. ROXAS 0 0 0 MR. ALFRED V. TY 0 0 0 MS. HELEN Y. DEE 0 0 0 ATTY. RAY C. ESPINOSA 0 0 0 MR. JAMES L. GO 0 0 0 MR. SETSUYA KIMURA 0 0 0 MR. N.L. NAZARENO 0 0 0 MR. M.V. PANGILINAN 0 0 0 MR. HIDEAKI OZAKI 0 0 0 MS. MA. L.C. RAUSA-CHAN 0 0 0 MR. JUAN B. SANTOS 0 0 0 MR. TONY TAN CAKTIONG 0 0 0 3 APPROVAL OF AMENDMENT TO THE THIRD ARTICLE OF THE ARTICLES OF INCORPORATION TO INDICATE THAT THE PLACE WHERE THE PRINCIPAL OFFICE OF THE COMPANY IS TO BE ESTABLISHED OR LOCATED IS AT RAMON COJUANGCO BUILDING, MAKATI AVENUE, MAKATI CITY. For Abstain 0 0 0 TEEKAY CORPORATION Security: Y8564W103 Meeting Type: Annual Ticker: TK Meeting Date: 11-Jun-2014 ISIN MHY8564W1030 Vote Deadline Date: 10-Jun-2014 Agenda Management Total Ballot Shares: Last Vote Date: 02-May-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None THOMAS KUO-YUEN HSU 0 0 0 AXEL KARLSHOEJ 0 0 0 BJORN MOLLER 0 0 0 PETER EVENSEN 0 0 0 CHESAPEAKE ENERGY CORPORATION Security: Meeting Type: Annual Ticker: CHK Meeting Date: 13-Jun-2014 ISIN US1651671075 Vote Deadline Date: 12-Jun-2014 Agenda Management Total Ballot Shares: Last Vote Date: 06-May-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: VINCENT J. INTRIERI For None 0 0 0 2 ELECTION OF DIRECTOR: ROBERT D. LAWLER For None 0 0 0 3 ELECTION OF DIRECTOR: JOHN J. LIPINSKI For None 0 0 0 4 ELECTION OF DIRECTOR: FREDERIC M. POSES For None 0 0 0 5 ELECTION OF DIRECTOR: ARCHIE W. DUNHAM For None 0 0 0 6 ELECTION OF DIRECTOR: R. BRAD MARTIN For None 0 0 0 7 ELECTION OF DIRECTOR: LOUIS A. RASPINO For None 0 0 0 8 ELECTION OF DIRECTOR: MERRILL A. "PETE" MILLER, JR. For None 0 0 0 9 ELECTION OF DIRECTOR: THOMAS L. RYAN For None 0 0 0 10 TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS. For None 0 0 0 11 TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE THE MAXIMUM NUMBER OF DIRECTORS THAT MAY CONSTITUTE OUR BOARD. For None 0 0 0 12 TO APPROVE AN AMENDMENT TO OUR BYLAWS TO IMPLEMENT PROXY ACCESS. For None 0 0 0 13 TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. For None 0 0 0 14 AN ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION. For None 0 0 0 15 TO ADOPT A NEW LONG TERM INCENTIVE PLAN. For None 0 0 0 16 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. For None 0 0 0 CHUNGHWA TELECOM CO. LTD. Security: 17133Q502 Meeting Type: Annual Ticker: CHT Meeting Date: 24-Jun-2014 ISIN US17133Q5027 Vote Deadline Date: 16-Jun-2014 Agenda Management Total Ballot Shares: Last Vote Date: 24-May-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 RATIFICATION OF 2 For Abstain 0 0 0 2 RATIFICATION OF THE PROPOSAL FOR THE DISTRIBUTION OF 2013 EARNINGS For Abstain 0 0 0 3 THE PROPOSAL FOR A CASH DISTRIBUTION FROM CAPITAL SURPLUS For Abstain 0 0 0 4 AMENDMENT TO THE "ARTICLES OF INCORPORATION" For Abstain 0 0 0 5 AMENDMENT TO THE "PROCEDURES FOR ACQUISITION OR DISPOSAL OF ASSETS" For Abstain 0 0 0 6 THE PROPOSAL TO RELEASE NON-COMPETE RESTRICTIONS ON DIRECTOR: CHICH- CHIANG FAN For Abstain 0 0 0 7 THE PROPOSAL TO RELEASE NON-COMPETE RESTRICTIONS ON DIRECTOR: LIH-SHYNG TSAI (CHAIRMAN) For Abstain 0 0 0 MOBILE TELESYSTEMS OJSC Security: Meeting Type: Annual Ticker: MBT Meeting Date: 24-Jun-2014 ISIN US6074091090 Vote Deadline Date: 10-Jun-2014 Agenda Management Total Ballot Shares: Last Vote Date: 06-Jun-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 PROCEDURE FOR CONDUCTING THE ANNUAL GENERAL SHAREHOLDERS MEETING. EFFECTIVE NOVEMBER 6, 2013, HOLDERS OF RUSSIAN SECURITIES ARE REQUIRED TO DISCLOSE THEIR NAME, ADDRESS AND NUMBER OF SHARES AS A CONDITION TO VOTING For Abstain 0 0 0 2 APPROVAL OF MTS OJSC ANNUAL REPORT; MTS OJSC ANNUAL FINANCIAL STATEMENTS, INCLUDING MTS OJSC PROFIT & LOSS STATEMENT; DISTRIBUTION OF PROFITS AND LOSSES OF MTS OJSC BASED ON 2013FY RESULTS (INCLUDING PAYMENT OF DIVIDENDS). For Abstain 0 0 0 3 DIRECTOR For For ANTON ABUGOV 0 0 0 ALEXANDER GORBUNOV 0 0 0 SERGEY DROZDOV 0 0 0 ANDREY DUBOVSKOV 0 0 0 RON SOMMER 0 0 0 MICHEL COMBES 0 0 0 STANLEY MILLER 0 0 0 VSEVOLOD ROZANOV 0 0 0 THOMAS HOLTROP 0 0 0 4 ELECTION OF MEMBER OF MTS OJSC AUDITING COMMISSION: IRINA BORISENKOVA For Abstain 0 0 0 5 ELECTION OF MEMBER OF MTS OJSC AUDITING COMMISSION: NATALIA DEMESHKINA For Abstain 0 0 0 6 ELECTION OF MEMBER OF MTS OJSC AUDITING COMMISSION: MAXIM MAMONOV For Abstain 0 0 0 7 ELECTION OF MEMBER OF MTS OJSC AUDITING COMMISSION: ANDREY TVERDOHLEB For Abstain 0 0 0 8 APPROVAL OF MTS OJSC AUDITOR For Abstain 0 0 0 9 ON REORGANIZATION OF MTS OJSC IN THE FORM OF CONSOLIDATION THEREWITH OF ELF CJSC, PILOT CJSC, TVK AND K FIRM CJSC, ZHELGORTELECOM CJSC, INTERCOM CJSC, TRK TVT OJSC, CASCADE-TV CJSC, KUZNETSKTELEMOST CJSC, SISTEMA TELECOM CJSC, TZ CJSC. For Abstain 0 0 0 10 ON INTRODUCTION OF ALTERATIONS AND AMENDMENTS TO THE CHARTER OF MTS OJSC. For Abstain 0 0 0 NIPPON TELEGRAPH & TELEPHONE CORPORATION Security: Meeting Type: Annual Ticker: NTT Meeting Date: 26-Jun-2014 ISIN US6546241059 Vote Deadline Date: 19-Jun-2014 Agenda Management Total Ballot Shares: Last Vote Date: 09-Jun-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROPRIATION OF EARNED SURPLUS: I) MATTERS RELATING TO YEAR-END DIVIDENDS: 90 JPY PER SHARE OF COMMON STOCK; II) MATTERS RELATING TO OTHER APPROPRIATION OF EARNED SURPLUS: VALUE OF INCREASE IN ITEMS UNDER EARNED SURPLUS. ACCUMULATED EARNED SURPLUS: ; VALUE OF DECREASE IN ITEMS UNDER EARNED SURPLUS OTHER RESERVES: For Abstain 0 0 0 2 ELECTION OF BOARD MEMBER: SATOSHI MIURA (CURRENT POSITION: CHAIRMAN OF THE BOARD OF THE COMPANY) For Abstain 0 0 0 3 ELECTION OF BOARD MEMBER: HIROO UNOURA (CURRENT POSITION: REPRESENTATIVE MEMBER OF THE BOARD AND PRESIDENT AND CHIEF EXECUTIVE OFFICER OF THE COMPANY) For Abstain 0 0 0 4 ELECTION OF BOARD MEMBER: HIROMICHI SHINOHARA (CURRENT POSITION: MEMBER OF THE BOARD AND EXECUTIVE VICE PRESIDENT OF THE COMPANY) For Abstain 0 0 0 5 ELECTION OF BOARD MEMBER: JUN SAWADA (CANDIDATE TO BE APPOINTED) For Abstain 0 0 0 6 ELECTION OF BOARD MEMBER: MITSUYOSHI KOBAYASHI (CURRENT POSITION: MEMBER OF THE BOARD OF THE COMPANY) For Abstain 0 0 0 7 ELECTION OF BOARD MEMBER: AKIRA SHIMADA (CURRENT POSITION: MEMBER OF THE BOARD OF THE COMPANY) For Abstain 0 0 0 8 ELECTION OF BOARD MEMBER: HIROSHI TSUJIGAMI (CURRENT POSITION: MEMBER OF THE BOARD OF THE COMPANY) For Abstain 0 0 0 9 ELECTION OF BOARD MEMBER: TSUNEHISA OKUNO (CURRENT POSITION: MEMBER OF THE BOARD OF THE COMPANY) For Abstain 0 0 0 10 ELECTION OF BOARD MEMBER: HIROKI KURIYAMA (CANDIDATE TO BE APPOINTED) For Abstain 0 0 0 11 ELECTION OF BOARD MEMBER: KATSUHIKO SHIRAI (CURRENT POSITION: MEMBER OF THE BOARD OF THE COMPANY) For Abstain 0 0 0 12 ELECTION OF BOARD MEMBER: SADAYUKI SAKAKIBARA (CURRENT POSITION: MEMBER OF THE BOARD OF THE COMPANY) For Abstain 0 0 0 13 ELECTION OF AUDIT & SUPERVISORY BOARD MEMBER: AKIKO IDE (CANDIDATE TO BE APPOINTED) For Abstain 0 0 0 14 ELECTION OF AUDIT & SUPERVISORY BOARD MEMBER: TAKASHI IIDA (CANDIDATE TO BE APPOINTED) For Abstain 0 0 0 OIL CO LUKOIL Security: Meeting Type: Annual Ticker: LUKOY Meeting Date: 26-Jun-2014 ISIN US6778621044 Vote Deadline Date: 16-Jun-2014 Agenda Management Total Ballot Shares: Last Vote Date: 24-May-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO APPROVE THE ANNUAL REPORT OF OAO "LUKOIL" FOR 2, INCLUDING THE INCOME STATEMENT OF THE COMPANY, AND ALSO THE DISTRIBUTION OF PROFITS FOR THE 2, ALL AS MORE FULLY DESCRIBED IN THE PROXY MATERIAL For For 0 0 0 2 TO ELECT MEMBER OF THE BOARD OF DIRECTORS OF OAO "LUKOIL": ALEKPEROV, VAGIT YUSUFOVICH None None 0 0 0 3 TO ELECT MEMBER OF THE BOARD OF DIRECTORS OF OAO "LUKOIL": BLAZHEEV, VICTOR VLADIMIROVICH None None 0 0 0 4 TO ELECT MEMBER OF THE BOARD OF DIRECTORS OF OAO "LUKOIL": GRAYFER, VALERY ISAAKOVICH None None 0 0 0 5 TO ELECT MEMBER OF THE BOARD OF DIRECTORS OF OAO "LUKOIL": IVANOV, IGOR SERGEEVICH None None 0 0 0 6 TO ELECT MEMBER OF THE BOARD OF DIRECTORS OF OAO "LUKOIL": KOCHKUROV, SERGEI ALEKSEEVICH None None 0 0 0 7 TO ELECT MEMBER OF THE BOARD OF DIRECTORS OF OAO "LUKOIL": MAGANOV, RAVIL ULFATOVICH None None 0 0 0 8 TO ELECT MEMBER OF THE BOARD OF DIRECTORS OF OAO "LUKOIL": MATZKE, RICHARD None None 0 0 0 9 TO ELECT MEMBER OF THE BOARD OF DIRECTORS OF OAO "LUKOIL": MIKHAILOV, SERGEI ANATOLIEVICH None None 0 0 0 10 TO ELECT MEMBER OF THE BOARD OF DIRECTORS OF OAO "LUKOIL": MOBIUS, MARK None None 0 0 0 11 TO ELECT MEMBER OF THE BOARD OF DIRECTORS OF OAO "LUKOIL": MOSCATO, GUGLIELMO ANTONIO CLAUDIO None None 0 0 0 12 TO ELECT MEMBER OF THE BOARD OF DIRECTORS OF OAO "LUKOIL": PICTET, IVAN None None 0 0 0 13 TO ELECT MEMBER OF THE BOARD OF DIRECTORS OF OAO "LUKOIL": FEDUN, LEONID ARNOLDOVICH None None 0 0 0 14 TO ELECT THE AUDIT COMMISSION OF OAO "LUKOIL" FROM THE LIST OF CANDIDATES APPROVED BY THE BOARD OF DIRECTORS OF OAO "LUKOIL" ON FEBRUARY 4, 2014 (MINUTES NO. 3): MAKSIMOV, MIKHAIL BORISOVICH For For 0 0 0 15 TO ELECT THE AUDIT COMMISSION OF OAO "LUKOIL" FROM THE LIST OF CANDIDATES APPROVED BY THE BOARD OF DIRECTORS OF OAO "LUKOIL" ON FEBRUARY 4, 2014 (MINUTES NO. 3): SULOEV, PAVEL ALEKSANDROVICH For For 0 0 0 16 TO ELECT THE AUDIT COMMISSION OF OAO "LUKOIL" FROM THE LIST OF CANDIDATES APPROVED BY THE BOARD OF DIRECTORS OF OAO "LUKOIL" ON FEBRUARY 4, 2014 (MINUTES NO. 3): SURKOV, ALEKSANDR VIKTOROVICH For For 0 0 0 17 TO PAY REMUNERATION AND REIMBURSE EXPENSES TO MEMBERS OF THE BOARD OF DIRECTORS OF OAO "LUKOIL" PURSUANT TO APPENDIX NO. 1 HERETO For For 0 0 0 18 TO ESTABLISH REMUNERATION FOR THE NEWLY ELECTED MEMBERS OF THE BOARD OF DIRECTORS OF OAO "LUKOIL" PURSUANT TO APPENDIX NO. 2 HERETO For For 0 0 0 19 TO PAY REMUNERATION TO EACH OF THE MEMBERS OF THE AUDIT COMMISSION OF OAO "LUKOIL" IN THE FOLLOWING AMOUNTS: M.B.MAKSIMOV - 2,730,000 ROUBLES, V.N.NIKITENKO - 2,730,000 ROUBLES, A.V.SURKOV - 2,730,000 ROUBLES For For 0 0 0 20 TO ESTABLISH THE FOLLOWING AMOUNT OF REMUNERATION FOR THE NEWLY ELECTED MEMBERS OF THE AUDIT COMMISSION OF OAO "LUKOIL" - 3,000,000 ROUBLES For For 0 0 0 21 TO APPROVE THE INDEPENDENT AUDITOR OF OAO "LUKOIL"- CLOSED JOINT STOCK COMPANY KPMG For For 0 0 0 22 TO APPROVE AMENDMENTS AND ADDENDA TO THE CHARTER OF OPEN JOINT STOCK COMPANY "OIL COMPANY "LUKOIL", PURSUANT TO THE APPENDIX HERETO For For 0 0 0 23 TO APPROVE AMENDMENTS AND ADDENDA TO THE REGULATIONS ON THE PROCEDURE FOR PREPARING AND HOLDING THE GENERAL SHAREHOLDERS MEETING OF "LUKOIL", PURSUANT TO THE APPENDIX HERETO For For 0 0 0 24 POLICY (CONTRACT) ON INSURING THE LIABILITY OF DIRECTORS, OFFICERS AND CORPORATIONS BETWEEN OAO "LUKOIL" (POLICYHOLDER) AND JOINT STOCK COMPANY "KAPITAL INSURANCE" (INSURER) For For 0 0 0 25 SUPPLEMENTAL AGREEMENT TO LOAN AGREEMENT NO. 0810, 2"LUKOIL" (BORROWER) AND OAO RITEK (LENDER). EFFECTIVE NOVEMBER 6, 2013, HOLDERS OF RUSSIAN SECURITIES ARE REQUIRED TO DISCLOSE THEIR NAME, ADDRESS AND NUMBER OF SHARES AS A CONDITION TO VOTING. For For 0 0 0 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 7, 2014 * Print the name and title of each signing officer under his or her signature.
